 582DECISIONSOF NATIONALLABOR RELATIONS BOARDPACIFICAMERICANSHIPOWNERSASSOCIATION,PACIFICMARITIMEASSOCIATION, ALASKASTEAMSHIPCOMPANY, AMERICAN MAIL LINE,LTD., POPE & TALBOT, INC., NATIONAL UNION OF MARINE COOKS &STEWARDS, CIOandDON L. ROTANALASKASTEAMSHIPCOMPANYandPACIFIC MARINE STEWARDS UNION,AFL,NATIONAL UNION OF MARINE COOKS & STEWARDS, CIOandFRANKLINBARKSDALE, MARSHALLROBERTMCMONAGLE, AND Louis A. THIESEN.CasesNos. 19-CA-186, 19-CA-187, 19-CA-188, 19-CA-189,19-CB-46,19-CB-78,19-CA-213,19-CB-32,19-CB-61, and 19-GB-65.March 12, 1952Decision and OrderOn January 30, 1951, Trial Examiner Robert L. Piper issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents Pacific American Shipowners Association, Pacific Mari-time Association, Alaska Steamship Company, American Mail Line,Ltd., and Pope & Talbot, Inc. (herein individually referred to asRespondents PASA, PMA, Alaska, American Mail, and P & T,respectively, and collectively. referred to as the Respondent Com-panies), and National Union of Marine Cooks & Stewards, CIO (here-in called the Respondent Union), had engaged in and were engagingin certain unfair labor practices, and recommending that they ceaseand desist therefrom and take certain affirmative action," as set forthin the copy of the Intermediate Report attached hereto.He alsofound that the Respondents had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended dismissalof those allegations.Thereafter, the Respondent Companies, theRespondent Union, the General Counsel, and charging parties Don L.Rotan ' and Pacific Marine Stewards Union, AFL (herein calledPMSU), filed exceptions to the Intermediate Report and supportingbriefs.The Respondent Companies' request for leave to file a sup-plemental brief, copies of which were attached to the request and wereserved upon the other parties, is hereby granted.The request for oralargument by the Respondent Companies and the Respondent Unionis hereby denied, as the record and briefs, in our opinion, adequatelypresent the issues and positions of the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in98 NLRB No 99. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION583the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, with the exceptions, modifications,and additions noted below.1.The Respondents, relying on Section 10 (b) of the Act, exceptto all the findings made by the Trial Examiner that are based onallegations incorporated in the complaint, as amended at the hearing,which were not specified in the original charges or, 'in certain in-stances, in the amended charges.Some of these allegations appearfor the first time in the complaint, and some were incorporated byamendments to the complaint at the hearing. It is not urged, nordoes it appear, that, in either situation, Respondents were prejudicedby being unable adequately to defend against theseallegations.We find no merit in these exceptions. Section 10 (b) of the Actdoes not require charges to specify or particularize each unfair laborpractice to be litigated.It is sufficient that, as here, unfair laborpractice findings are based on conduct alleged in the complaint, asamended, which occurred within the 6-month period preceding thefiling and serving of the initial charges.z2.The Respondents except to various findings of the Trial Examineron the ground that he erred in crediting certain testimony adducedby the General Counsel, and in refusing to credit certain testimonypresented by the Respondents.As set forth inStandard Dry WallProducts. Inc.,3the Board attaches great weight to the credibility3The Intermediate Report contains certain misstatements of fact and inadvertences, noneofwhich affects the Trial Examiner's ultimate conclusions,or our concurrence thereinAccordingly,we note the following corrections(1)While the record shows that Sailor'sUnion of the Pacific(hereinafter called SUP)carried on certain organizing activities inthe spring of 1948 among employers on the West Coast,it does not establish,as the TrialExaminer found,that those organizing activities were directed against all the RespondentCompanies,(2)while it appears that certain members of the Respondent Union whoJoined the ranks of P11ISU had sailed on vessels operated by some of the RespondentCompanies, the record does not show that all those who abandoned the Respondent Unionin favor of PMSU had sailed on vessels operated by all the Respondent Companies, as theTrial Examiner seems to find,(3) while a large number of PSMU adherents are referred toin the Respondent Union's blacklist of April 11,1949,as "formei"members of its organiza-tion,the record fails to support the Trial Examiner's finding that"many" PMSU convertswere formally expelled from the Respondent Union,(4) insofar as the record discloses,Starnes was a member of the Respondent Union when lie applied to the Respondent Alaskafor employment in December 1948, and nota formermember, as the Trial Examiner impliesand (5)the record shows that on about May 31, 1949,McMonagle asked for a job as chiefcook on theSquare Stinnett,and not for employment generally, as the Trial Examinerfinds2Cathey LumberCo, 86 NLRB 157, enfd 185 F 2d 1021(C A. 5), dismissed on othergrounds.189 F 2d 428(C A5) ; Weaver Wmntark,87NLRB 351,Lally-Tulip Cup Corp.,88 NLRB 892;Tennessee Knitting Mills,Inc.,88 NLRB 1103,Globe Wireless,Ltd,88NLRB 1262.enfd 193 F 2d 748(C. A9) ; Stokely Foods, Inc.,91 NLRB 1267, enfd 193F. 2d 736(C. A. 5);Ferro Stamping and ManufacturingCo , 93 NLRB 1459.The Hunkin-Conkey Construction Company,95 NLRB 433Moreover,with specific reference to theallegations in the complaint respecting the May 7 application for employment,we find,contrary to the Respondents,that the charge filed in Case No 19-CA-213 adequately setforth such conduct991 NLRB 544, enfd 188 F 2d 362 (C A. 3) 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings of Trial Examiners insofar as they are based on demeanor,and acordingly does not overrule it Trial Examiner's resolution ofcredibility except where the clear preponderance of all the relevantevidence convinces the'Board that his resolution was incorrect.No,basisfor overruling him exists in this case.We therefore adopt theTrial Examiner's credibility findings.3. In agreement with the Trial Examiner, we find that the Respond-ent Union did not violate the Act by its strike of September 2, 1948.The Respondent Cofiipanies contend that the strike, called by theRespondent Union while negotiations for a new contract were beingconducted, was for the purpose of securing an illegal preferentialhiring clause for its members. In our opinion, the preponderance ofthe evidence fails to support this contention. It shows instead, as.was found inNational Union of Marine Cooks and Stewards,90NLRB 1099, where the identical issue deriving from the same strikeactivity was before the Board, that the objective of the strike, insofaras hiring practices were involved,, was to compel the RespondentPASA to accede to the hiring proposal submitted by the RespondentUnion on August 31, 1948.As that proposal was a lawful one, weshall dismiss the allegations in the complaint that the Respondent'Union's 1948 strike violated the Act.And, as pointed out by theTrialExaminer, although the agreement concluded between theRespondent Union and the Respondent PASA did contain an illegalpreferential hiring clause, the Respondent Union agreed to that clause-at the behest of the Respondent PASA.4.We find, in substantial agreement with the Trial Examiner,that, by becoming parties to and enforcing the illegal hiring provisions.contained in December 2, 1948, contract,4 the Respondent Companiesviolated Section 8 (a) (3), 8 (a) (2), and 8 (a) (1) of the Act.Weagree with the Trial Examiner,5 except that (a) with respect to theRespondents PASA and P & T, we base our finding upon the Respond-ents' act ofagreeingto the December 2, contract, as there is no specificevidence to show that they themselves everenforcedthe contract;4Althoughdated December 2, 1948,when a memorandumof agreement was initialed bythe parties, the contract itself was actuallysigned betweenDecember2 and 8,1948Foundto be unlawful inNationalUnion of MarineCooksand Stewards,supra,itwas negotiatedand executed by the RespondentPASA on behalfofmember companies,including theRespondentsAlaska, AmericanMail,and P & T, and provided,inter alia,that :The Employers agree to give preference of employment to members of the Union,and to secure employees in their stewards department through the offices of theUnion . .Permit men may be replaced by Book members, and the Permit men replacedunder such circumstances shall be considered laid off.5There is no merit to the Respondent Companies'claim that"In the absence of anyissue involving rival claims for recognition,the consummation of the agreement of Decem-ber 2,1948, is not subject to question"under Section 8 (a) (2).Rockaway News SupplyCompany,Inc.,94 NLRB 1056o JuluusResnick,Inc,86 NLRB 38;New York State Employers Association, Inc, at al.,93 NLRB 887.As appears hereinafter,the Respondent PASA is responsible for thediscrimination arising out of the enforcement of the contract by itsmember companies. PACIF.TsG1E.RK AM S$IPOWIViERS ASSOCIAyTION58and (b) in the case of the Respondent PMA, we rely on the fact thatthat Respondent replaced the Respondent PASA as a party to theillegal contract 7 and thereafter permitted the contract, with its illegalhiring provisions, to continue in operation.We also agree with the Trial Examiner's finding that, by executingand enforcing the illegal contract, the Respondent Union violatedSection 8 (b) (2) of the Act.However, we do not agree with hisfinding that the Respondent Union did not violate Section 8 (b) (1)(A) by this conduct.For the reasons stated inNew York StateEmployers Association, Inc., supra,we find that the RespondentUnion violated Section 8 (b) '(1) (A) of the Act by its executionand enforcement of the illegal contract.Our holding that the Re-spondent Uiiion enforced the illegal contract is based in part on theblacklist distributed by the port agent of the Seattle branch of theRespondent Union to other port agents of the Respondent Union, asfully described in the Intermediate Report.Contrary to the Respondents, we find that the record does not sup-port a finding that the hiring provisions of the contract in questionwere, as to experienced and qualified seamen, administered by theRespondent Union in a nondiscriminatory manner- after January1949.To support their position, the Respondents rely on testimonygiven at the hearing that in January 1949 Harris, port agent of theRespondent Union, advised Ward and Nichols, dispatchers for theRespondent Union, that qualified and experienced seamen-who appliedfor employment were to be dispatched without regard to their unionstatus.Significantly, however, no evidence was adduced to showthat the alleged change in policy was ever made known to the Respond-ent Companies' or their employees, or put into practice.On theother hand, there is ample indication that the Respondent Uniondid not alter its discriminatory dispatching policy in the following :(a) the blacklist of April 11, 1949, because of rival union activity,hereinafter discussed; (b) 'the Respondent Union's rejection on April29, 1949, of the April 16 request by PMSU organizer Rotan that 94persons, all described by Rotan as "qualified seamen" (many of themappeared on the blacklist), be allowed to seek employment throughthe Respondent Union's hiring hall; and (c) the fact that in July1949 the Respondent Union adopted new shipping rules which, likethe ones replaced, provided for a priority in shipping to members ofthe Respondent Union.Accordingly, we perceive no basis for mod-ifying the findings herein on this ground.7 On May 20,1949,the Respondent PASA and other employer associations were con-solidated into the Respondent PMA, which came into formal existence shortly thereafter.Upon consolidation,the Respondent PMA succeeded to all the rights, properties,debts, andliabilities of the Respondent PASA, and, as provided for in the- consolidation agreement,allmembers of the Respondent PASA ipsofactobecame members of its successor. 586DECISIONS OF NATIONAL LABOR RELATIONS- BOARD' =5.We find, for the reasons fully set forth in the IntermediateReport, thatnoneof the Respondent Companies or the RespondentUnion violated the Act on either January 5 or 11, 1949.6.On April 11, 1949, Joseph C.Harris,port agent of the Seattlebranch of the Respondent Union, sent a letter to Alaska Fishermen'sUnion, (herein called AFU), which had a contract with employersin the canning industry requiring union membership and clearanceas a condition of employment, in which it referred to those namedon an attached list as "former members of the National Union ofMarine Cooks and Stewards, who deserted this Union during the1948 maritime strike and attempted to organize a dual organizationunder the leadership of the Sailors Union of the Pacific for the pur-pose of breaking our strike and destroying our union." It thenimpliedly suggested that those individuals be denied employmentin the canning industry.Thereafter, several on this blacklist wereunable to obtain work in the canning industry because of AFU'srefusal, on account of the blacklist, to clear them.The Trial Examiner found, and we agree, that the Respondent Unionviolated Section 8 (b) (1) (A) of the Act because of the blacklistwhich it sent to AFU 8 Section 7 of the Act guaranteed to thosenamed in the blacklist the right to refrain from supporting the Re-spondent Union's 1948 strike activities, and to assist, instead, in theorganizational activities of a labor organization of their choosing.As already found, several of those individuals were deprived of em-ployment as a result of the intervention on April 11 by the Respond-ent Union, because, having exercised the freedom of choice whichSection 7 protects, they had fallen into disfavor with the RespondentUnion.The rejection of their employment applications because ofthe Respondent Union's conduct made it unmistakably plain to theemployees in question, and to the others named in the blacklist, thatthey must either regain good standing in the Respondent Union orforego opportunity for employment. In these circumstances, it isclear that the Respondent Union's effective blacklist restrained andcoerced employees in the exercise of rights guaranteed by the Act.Weaccordingly find that the Respondent Union thereby violated Section8 (b) (1) (A) of the Act.96Member Murdockdoes not join in this findingSee his separate partial dissent9Cf.The Rus8ell Manufacturing Co ,82 NLRB 1081, enf. den.on other grounds, 187 F.2d 296 and 191 F. 2d 358(C A 5), where the Board held the establishment of an effectiveblacklist byemployersto be a violation of Section 8 (a) (1) of the Act. See also thefollowing cases in which the Board made it clear that economic reprisals against specificindividuals for the purpose of compelling them to join or assist a union is proscribed bySection 8(National Maritime Union,et al., 78 NLRB 971, enfd175 F.2d 866 (C. A2) ; International Typographical Union,86 NLRB 951,enfd. 193 F.2d 782(C A. 7) ;Clara-Val Packing Company,87 NLRB 703, enf. den on other grounds,191 F. 2d 556(C. A9)';Marine Cooks and Stewards(Burns SteamshipCo.), 92 NLRB877; MiamtCopper Company,92 NLRB 322. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION587We do not agree with our dissenting colleague that the blacklistsent to AFU was designed to strengthen and protect the illegal con-tract against the activity of dissident members and, as such, is anintrinsic part of conduct which we have already found to be unlawful.As is clear from the above, and the Intermediate Report, the blacklistwas in fact designed to penalize employees for their activity duringthe 1948 strike.Moreover, we believe that sending the blacklist toAFU was collateral to the actual enforcement of the contract; to hold,as we do, this to be a separate violation of Section 8 (b) (1) (A) isakin to finding coercive a separate statement to an employee by acontracting party affirming the illegal hiring hall arrangement.The General Counsel has, however, excepted to the Trial Exami-ner's failure to find that the Respondent Union's conduct in connec-tion with the blacklist sent to AFU violated Section 8 (b) (2), as wellas Section 8 (b) (1) (A), of the Act.His contention that there wasa'violation of Section 8 (b) (2) 10 proceeds on the theory that, whereasthe first proscription of Section 8 (b) (2) refers to cases in which alabor organization causes or attempts to causeemployerdiscrimina-tion, the second refers to cases in which a labor organizationitselfdiscriminates against an employee "in ways that affect hire, tenureand conditions of employment" and where no correlative action bythe employer is involved.According to the General Counsel, the factsherein show such discrimination by the Respondent Union against theindividuals on the blacklist.In effect, the General Counsel would read Section 8 (b) (2) asestablishing two unfair labor practices on the part of a labor organi-zation, with only one of them involving discrimination by an em-ployer.With this construction we do not agree. In our opinion, itis neither supported by the language of the section, 'especially whenread in the light of the other provisions of the Act, nor the section'slegislative history.InEclipse Lumber Company, Inc.,95 NLRB 464,the Board, in effect, rejected a similar contention.Moreover, theBoard has already applied thesecondportion of Section 8 (b) (2)against a union whichcaused an employerto discharge an employeewhose membership in the union had been denied or terminated onsome ground other than his failure to tender the periodic dues andinitiation fees uniformly required as a condition of acquiring or re-10 Section 8 (b) (2) reads as followsIt shall be an unfair labor practice for a labor organization or its agents ... to-cause or attempt to cause an employer to discriminate against an employee in viola-tion of subsection(a) (3) or to discriminate against an employee with respect towhom membership in such organization has been denied or terminated on some groundother than his failure to tender the periodic dues and the initiation fees uniformly-required as a condition of acquiring or retaining membership 588DECISIONS OF NATIONAL. LABOR RELATIONS BOARDtaming membership;11Contrary to the, Genera, Counsel, therefore,we find that the second, as well as the first, portion of Section 8 (b) (2),was meant, in the, language of the Trial Eziuniner, "to prohibit caus-ing or attempting to cause employer discrimination and not uniondiscrimination independent of an employer." In view thereof, andthe Trial Examiner's finding, to which no exception was taken, thatAFU did not itself occupy the position of an employer as to thoseon the blacklist, or the agent of such an employer, we conclude thatthe Respondent Union did not violate Section 8 (b) (2) of the Actby reason of the blacklist which it sent to AFU on April 11, 1949.7.We agree with the Trial Examiner's holding that, by executingand enforcing the December, 2 contract, the Respondent Alaska dis-criminatorily refused to reemploy, or discharged, the 27 complain-ants listed in Appendix B of the Intermediate Report, in violationof Section 8 (a) (3) and 8 (a) (1) of the Act, and that the Re-spondent Union caused this discrimination, in violation of Section8 (b) .(2) and 8 (b) (1) (A) of the Act.As fully detailed in the Intermediate Report, the 27 complainantswere employed on ships operated by the Respondent Alaska at thetime those ships were tied up on account of the strike.Under themaritime practice and custom then prevailing those 27 employees,and all other employees of the Respondent Alaska similarly situated,were entitled to be redispatched to their identical prestrike jobs,without regard to their union status, when, upon the conclusion ofthe strike, the ships on which they had served were again put intoservice.As already noted, however, on December 2 an agreement wasarrived at for settling the strike. This agreement, formalized betweenDecember 2 and 8, provided for preference of employment to mem-bers of the Respondent Union.News of the strike settlement ap-peared as "front page headlines" prior to December 8.On variousdates between December 7, 1948, and May 16, 1949, the ships on whichthe complainants were serving at the outbreak of the strike wereagain put into service and crews were hired.None of the 27 com-plainants in question, including those among them who made appli-cation therefor, was returned to his prestrike job on those ships.It is clear from the foregoing that, although the 27 complainantswere entitled to return to their prestrike jobs on a nondiscriminatorybasis, i. e., without regard to their precise union status at the time,the Respondent Alaska, by entering into an agreement with the Re-spondent Union which required preferential treatment in all cases11Ferro Stamping and Manufacturing Co , supra.The Employer involved was exculpatedby the Board because it did not have reasonable grounds for believing that the employee'smembership was terminated for reasons other than his alleged failure to tender the periodicdues and initiation fees uniformly required as a condition of acquiring or retainingmembership. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION589for members' of the Respondent Union, erected an illegal barrieragainst their reemployment which effectively precluded them fromreturning to their prestrike jobsexceptas members of the Respond-ent Union.This action on the part of the Respondent Alaska wastantamount to an absolute refusal to reemployallthe complainants 12We find this to be so, even as to those complainants who did not re-quest their prestrike jobs.Clearly, any such application would havebeen futile, unless the complainants were willing to comply with thediscriminatory condition imposed by the .Respondent Alaska, and thisthey were not required to do.13In support of its position that no illegal condition was ever imposedby it as against any of the complainants in the group under discus-sion, and that no unlawful discrimination therefore occurred, theRespondent Alaska points to an oral agreement entered into on Novem-ber 28, 1948, in which it and the Respondent Union agreed that, at theconclusion of the strike, they would adhere to the maritime practiceand custom described above. It also relies on the action taken withrespect to 6 of the complainants, namely, George Responte, A. W.Charlesworth, Hugh McIntyre, John W. Smoczyk, Thomas C. Harris,and Louis Larsen, who, on May 7, 1949, requested employment intheir prestrike jobs on theAleutian,as evidence of the fact that it didnot impose an illegal condition upon their reemployment, and of itsbona fide attempt to live up to the November 28 agreement.We findno merit in the Respondent Alaska's position.For the record estab-lishes, and we find, that the November 28 hiring arrangement wassuperseded by the one on December 2, and that the December 2 agree-ment, rather than the November 28 understanding, was invokedagainst those in the position of the 27 complainants, including the 6individuals who applied for their prestrike jobs on May 7.Thus, theagreement reached on December 2 failed to recognize in any way thepreferred status held by those whose employment was interrupted bythe strike.Indeed, the only employees given a preference of employ-ment by that agreement were those who belonged to the RespondentUnion, whether or not they were employed on ships tied up at the out-break of the strike.Moreover, at no time were the terms of the November 28 agree-ment ever made public, either before or after December 2.Further-more, when employees entitled to their prestrike jobs applied in timelyfashion for those jobs they were refused employment by the Respond-"SeeEagle-Picker Mining&Smelting Company v.N. L. R B,119 F.2d 903(C A. 8),enfg. 16 NLRB 727;Carlisle Lumber Company,2 NLRB 248,enfd. 94 F. 2d 138(C. A 8) ;Shellabarger Grain Products Company,8NLRB 336,enfd110 F 2d 78(C.A. 9) ;Sunshine Mining Company,7 NLRB 1252;Jacob AHunkele,7 NLRB 1276;I Spiewak& Sons,71. NLRB 77011 It is not contendedtiiat,as of the time their prestrike jobs became available, thesecomplainants had withdrawn from the labor market. 590DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDentAlaska on account of the December 2 contract. The illegalcontract was specifically assigned by the Respondent Alaska on May12 as the reason for its rejection of the May 7 application for employ-ment made on-behalf of the 'six complainants named above and others.And although the Respondent Alaska places much emphasis upon thefact that on May 13 it requested the Respondent Union to dispatchthe afore-mentioned six complainants, we are not satisfied that therequest was made in recognition of the unqualified right of those sixemployees to return to work under the November 28 agreement, orthat the Respondent Alaska was genuinely interested in facilitatingtheir return to work.Having already been advised by Rotan's appli-cation for employment dated March 31, 1948, which is discussedhereinafter, that each of the six complainants had been discriminatedagainst by the Respondent Union, and was unwilling to "proceedthrough the channels of that organization to secure employment," therequest to theRespondent Unionto dispatch them was a mere nullity.Significantly, too, at no time did the Respondent Alaska seek to con-tact them through Rotan, who was, to the Respondent Alaska'sknowledge, acting as their representative in employment matters.On the basis of the foregoing, and the entire record, we find thatthe Respondent Alaska, by its execution and enforcement of the De-cember 2 contract, as described above, effectively repudiated the No-vember 28 oral agreement and imposed an illegal condition upon thereemployment of the employees in the prestrike group under discus-sion, and thereby discriminated against them in violation of Section8 (a) (3) and 8 (a) (1) of the Act14It is equally clear that the discrimination against these 27 com-plainants is also attributable to the Respondent Union. Its respon-sibility under the cases derives from the very existence of the Decem-ber 2 contract, to which it was a party, and the enforcement of thecontract by the Respondent Alaska 15Although, as noted above, theRespondent Union was a party to the November 28 oral agreement,it, no more than the Respondent Alaska, can avail itself of that agree-ment as a defense herein.For apart from the considerations advertedto in appraising Respondent Alaska's liability, there is other evidencein the record which impels us to conclude that the Respondent Union,like the Respondent Alaska, at no time during the critical period ad-hered to the November 28 oral agreement.Thus, (a) the Respond-ent Union rejected Starnes' timely request for his prestrike job with14 In the absenceof exceptions thereto, we adopt withoutcomment the Trial Examiner'sfinding thatthe RespondentAlaska did not similarlydiscriminate against those individualswho were employedon ships operatedby the Northland Transportation Company at theoutbreak of the strike.15Childs Company,93NLRB 281;Del F. Webb Construction Company,95NLRB 75,Consolidated Western Steel Corporation,94 NLRB 1590 PACIFIC AMERICAN SHIPOWNERS ASSOCIATION591the statement that he "had better take a long vacation"; (b) on De-cember 16,1948, the membership of the Respondent Union's Seattlebranch adopted its acting agent's report that"The list of renegadesfrom MCS [which included those among the group in question whohad transferred their allegiance from the Respondent Union toPMSU] will be distributed to the NMU and SILT,as well as to allof our branches, and these people are going to have a pretty hardtime doing their dirty work any place"; (c) on April 29, 1949, theRespondent Union rejected the April 16 request by Rotan that 94 per-sons,including 10 of those in the prestrike group of complainantswhose jobs had not yet been filled, be allowed to, utilize its hiring hall;and (d) on April 11 the Respondent Union circulated a blacklist onwhich virtuallyall those in the group in question were listed; and (e)as the Intermediate Report fully shows, after having been advised bythe Respondent Alaska on May 13 to dispatchthe 6 complainants ontheMay 7 application who were entitled to prestrike jobs, theRespondentUnion made an insincere attempt to locate thosecomplainants.In view of the foregoing,and the other evidence in the record, weconclude, as did the Trial Examiner,that the Respondent Union causedthe Respondent Alaska to discriminate against the 27 complainantsnamed in Appendix B of the Intermediate Report, in violation ofSection 8 (b) (2) and 8 (b) (1) (A) of the Act.8.The Trial Examiner found that, by rejecting the individual ap-plications for employment made by Robert E. Jewell,Leslie B. Smith,Louis Theusen, Marshall R. MeMonagle,and Ralph J. Starnes, be-cause of the illegal provisions of theDecember2 contract,the Re-spondent Alaska violated Section 8 (a) (3) and 8 (a) (1) of the Act ;and that, by causing the Respondent Alaska so to discriminate, theRespondent Union violated Section 8(b) (2) and 8(b) (1) (A) ofthe Act.We agree with these findings.The Respondents concerned contend that they did not violate theAct as found by the Trial Examiner mainly because(a) Smith madeno "direct. . .request . . . for employment,"but merely asked howhe, could go about getting work and whether he was acceptable for em-ployment; and,in any event,his application was nota "bonafide,goodfaith one"; (b)Theusen was "last employed in and sought employ-ment . . . in a supervisory capacity"; (c)McMonagle did not make abona fide, unconditional application for employment;and (d)Starneswas not denied employment for illegal reasons and,in advising theother complainants to "clear" through the Respondent Union, theRespondent Alaska was simply requiring them to apply for employ-ment in the normal and customary manner,and it had no reason tobelieve that the Respondent Union would refuse to dispatch them. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons set forth below,we are not persuaded by the foregoingcontentions.Thus,contrary to the Respondents,we are of the opinion and findthat Smith, by asking"about getting.. . [his] job back on theALASKA,and whether...[he] would be acceptable for employ-ment," clearly made known to the Respondent Alaska his desire foremployment at that very time.The further contention that his appli-cation for employment was not, in any event, made in good faith isequally'lacking in merit.The Respondents appear to rely on Smith'stestimony that, because of fear of bodily harm on account of his adher-ence toPMSU,he would not have accepted a position with the Re-spondent Alaska if the rest of the crew was made up of members of theRespondent Union.Contrary to the apparent contention of the Re-spondents, however, it is clear that this evidence does not prove thatSmith had no intention of accepting work under any circumstances.In our opinion,it shows merely that Smith would not have acceptedemployment under conditions which threatened his physical safety.It therefore plainly fails to impugn the bona fides of his application.As to Theusen,we find: that he was entitled to the protection of theAct notwithstanding the fact that his previous employment with theRespondentAlaska was in a supervisory capacity16AlthoughTheusen held a supervisory job during a trip for the RespondentAlaska which ended inJuwe 1948,his request onJanuary 5, 194.9,wasfor "a job going to sea" (italics added). Since Theusen was quali-fied to hold virtually any job in the stewards department of aship,and had, prior to January 1949,sailed in nonsupervisory posi-tions, we view his request, so broadly stated by him,as encompassing anonsupervisory position.McMonagle testified at the hearing that he would not have acceptedemployment with the Respondent Alaska without some assurancefrom the Respondent Union that he would be free from physical vio-lence if he went to work for ,the Respondent Alaska.For the reasonsalready stated with respect to Smith, we find that this testimony doesnot impugn the bona fides of his application.As to the alleged con-ditional nature of that application,it is clear that that could not havebeen an operative factor in its rejection,for not until the hearing didthe Respondent Alaska become aware of the mental reservation withwhich the application was made.The Respondents'remaining argument amounts in substance to aclaim that the Respondent Alaska's action with respect to all five com-plainants was in accordancewithan establishedlawfulhiring pro-7B John Hancock Mutual Life Insurance,Company,92 NLRB 122, enfd.191 F 2d 483(C. A. D. C.) PACIFIC AMERICAN SHIPOWNERS ASSOCIATION593cedure.However, we have already found in the case of Starnes thatthe December 2 illegal contract was invoked to deny him employment 17In addition, the record shows that Theusen, Smith, and McMonaglewere told by the Respondent Alaska that its contract with the Re-spondent Union required them to obtain clearance through theRespondent Union, and that Jewell, before being advised to "clear"through the Respondent Union, was told, "You know what you haveto do to get a job, don't you."As already indicated, that contractdid not merely require the Respondent Alaska to hire its steward's de-partment personnel exclusively through the Respondent Union; itrequired, in addition, that preferential treatment be given to applicantsfor employment who were members of the Respondent Union, and, inpractice, that is precisely what was done.Under all the circum-stances, therefore, we find, as did the Trial Examiner, that, in deny-ing employment to Smith, Theusen, McMonagle, Starnes, and Jewell,the Respondent Alaska was actually adhering toa discriminatoryreferral and hiring arrangement, in violation of Section 8 (a) (3)and 8 (a) (1) of the Act 18The Respondent Union contends in effect that, even if the Respond-ent Alaska be held to have violated Section 8 (a) (3) under the cir-cumstances described above, to find a violation of Section 8 (b) (2)against the Respondent Union it must appear that the complainantsapplied for, and were discriminatorily refused dispatch, through theRespondent Union's hiring hall.We have already pointed out thatno such burden can be imposed upon an applicant where, as here,the hiring hall is operated in a discriminatory manner.Those re-sponsible for an unlawful hiring arrangement are also responsiblefor the results reasonably to be anticipated. It is noteworthy that,in telephone conversations with Smith and Theusen which took placeon the same day that each of them applied to the Respondent Alaskafor a job, the Respondent Union made it unmistakably clear tothose complainants that it would not dispatch them through its hiringhall.Accordingly, even assumingarguendothat the complainantsmade no attempt to be dispatched through the Respondent Union, wefind that the Respondent Unioncausedthe Respondent Alaska todiscriminate against those complainants, in violation of Section 8 (b)(2) and 8 (b) (1) (A) of the Act. ,11Although the Respondent Alaska claims that the provisions of that contract were notknown to it until sometime after Starnes communicated with it, it appears that by December2 there was complete agreement on the substantive matters of the contract, which wasformalized at a later date, and that,when Zumdieck,superintendent of the RespondentAlaska, left San Francisco. the scene of the contract negotiations, on December 5, he wastold that "we would obtain our men in the same manner as we had always done "'ADaniel Hamm Drayage Company, Inc,84 NLRB 458, enfd 185 F 2d 1020 (C. A 5)Consolidated Western Steel Cot pot atzon, supra, net EWebbConstruction Company, supra;Utah Construction Company,95 NLRB 196. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.The Trial Examiner found, and we agree, that, by discrimina-torily rejecting the application for employment made by Thomas J.Howard, the Respondent American Mail violated Section 8 (a) (3) and8 (a) (1) of the Act, and that, by causing such discrimination, theRespondent Union violated Section 8 (b) (2) and 8 (b) (1) (A) ofthe Act.Our finding in this donnection is based on Howard's credible tes-timony that on about December 6, 1948, he inquired of the RespondentAmerican Mail "about the saloon pantryman's job that . . . [lie]had been holding up to the time of the strike" and was told that, be-cause of the contract which the Respondent American Mail had signedwith the Respondent Union, he would have to go through the Re-spondent Union's hiring hall.For the reasons already made clear inthe cases of Smith and McMonagle, we reject the contentions of Re-spondent American Mail that Howard's mental reservations as tothe job requested, made known to it for the first time only at thehearing, affect the validity of his application.10.By letter dated March 31, 1949, Rotan requested employmentfor the 92 individuals whose names,appear in Appendix D of theIntermediate Report.The application read in pertinent part :I am enclosing a list of ninety-two (92) names . . . Astheir designated representative, I hereby apply for positions foreach one on said list with the Alaska Steamship Company.Forthose on the list who previously worked with your company, Iam applying for the positions last previously held.For thoseon the list who may not have been employed by your Company,I am applying for the position of Messman for each one.Each man on the list is capable and competent to perform workin the Steward's Department on vessels of Alaska SteamshipCompany.Each man will report promptly when called forprospective positions, by your Company.By letter dated April 11, 1949, the Respondent Alaska replied toRotan as follows :We acknowledge receipt of your letter of 31 March 1949 . . .in which is enclosed a list of names of 92 persons on whose behalfyou apply for positions with this company.The matter of employment of Steward's Department personnelfor this company is now the subject of various unfair labor prac-tice charges filed with the National Labor Relations Board, to-gether with a petition by your organization for certification.Wepresume that in due course the issues presented will be clarifiedby the action taken by the National Labor Relations Board.The Trial Examiner found that the Respondent Alaska, by its replyof April 11, refused to take action on the March 31 application be- PACIFIC AMERICAN SHIPOWNERS ASSOCIATION '595cause of the December 2 contract.'s'He concluded that the Respond-ent Alaska thereby violated Section 8 (a) (3) and 8 (a) (1) of theAct,and that the Respondent Union, by causing the RespondentAlaska to discriminate against the employees involved, violated Sec-tion 8 (b) (2) and 8 (b) (1) (A) of the Act. For the reasons statedby the Trial Examiner we agree with the Trial Examiner's conclusions,except in the cases of the eight complainants named hereinafter forwhom supervisory jobs were requested.Like the Trial Examiner, we are satisfied from all the record thatthe March 31 application was made to secure work for all or any of theindividuals named in it and, contrary to the Respondents, was notintended to cause discrimination against other employees or designedto further the bargaining position of any union.The facts inVaughnBowen, et al.,93NLRB 1147, relied upon by the RespondentCompanies, are wholly distinguishable.Significantly, although the Respondent Alaska now contends thatRotan's request appeared to it to require the commission of an unfairlabor practice, it did not specifically assign that as a reason for reject-ing the application.In any event, it is sufficient that one of the rea-sons motivating the Respondent Alaska to act as it did was the illegalhiring provisions of the December 2 contract.20We do not agree with the argument that the application as to manycomplaints was based on conditions which the Respondent Alaskawas not required to meet, as shown by their testimony at the hearing;and that the Respondent Alaska was therefore "privileged" to act uponthe application as it did.In this connection the Respondents point totestimony by complainants that they would not have accepted employ-ment except under certain conditions, such as employment of otherPMSU members and prior approval by PMSU. However, the recordshows quite clearly that the application was not submitted on behalfof any of the complainants on a conditional basis.Thus, the applica-tion itself contained a simple request for employment, with no condi-tions attached.And, although Rotan indicated to the Respondent"Nowhere does the Respondent Alaska negate the intent'revealedby the April 11 replyto continue to adhereto thehiring practice requiredby the December2 contract until thatcontractwas set asideby the BoardIndeed, it is noteworthythat (a) Zumdieck testifiedthat "subsequentto the receiptof this list in March"itwould not have been possibleto operateif theRespondent Alaska had secured personnel from a source other than theRespondentUnion, "because wehave a contract with theMarine Cooks&StewardsUnion, and if we attemptedto obtainour men from any other source, we would have', iolated our contract,and also would have been in serious difficulties,"and (h)as appearshereinafter,the Respondent Alaska continued to adhere tothe December2 contract afterApril 11.^ SeeButler Bros.v.N. L. R.B ,134 F 2d 981(C A. 7), cert.den. 320 U. S. 789 ;Cripples Company ManufacturersvN. L R. B.,106 F 2d 100 (C.A 8), KansasCityPouter and Light CompanyvN L R. B,111 F.2d 340(C. A8) , Lone StarGasCoin-pany,52 NLRB 1058,KingstonCake Company,Inc.,91 NLRB447, remanded on othergrounds,191 F 2d 563 (C. A 3) 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlaska on March 10 that PMSU, members were generally reluctantto accept individual assignments, it was not made known to theRespondent Alaska at the time the March 31 application was submittedthat any of those individuals named in the application entertainedcertain mental reservations about going to work for it.The applica-tion, by its terms, was unconditional and was rejected by RespondentAlaska without condition. In these circumstances, it would appearthat the conditions which the Respondent Alaska presently assertsitwas not required to meet could not have been an operative factorin its rejection of the application.21We also reject the Respondents' contention that no finding of dis-crimination is proper because the jobs asked for were nbt availableat or about the time of the application.Recent Board cases make itclear that, even though no jobs may then have been available, the Actwas violated in this case when the Respondent Alaska made it apparentto Rotan by its letter replying to the application that it would not hirethe complainants in question because of the recent December 2 con-tract.In the face of the Respondent Alaska's position, Rotan wasnot required to continue making the useless gesture of continuousapplication on their behalf to establish the responsibility for thediscrimination practiced against them.22We do, however, find merit in the Respondents' contention, insofaras it relates to the March 31 application, that the complaint shouldbe dismissed as to eight of the complainants, namely, Herbert L. Baker,Harold Krause, Clifford Lattish, Lee Whaley, George C. Heard,William Lande, John Siewick, and Thomas Martin, because on March31 they were applying forsupervisorypositions, and were thereforenot entitled to the protection of Section 8 (a) (3) of the Act 23We are of the opinion that, when Congress amended the Act toexclude supervisors from the definition of the term "employee," itthereby denied to those seeking and to those holding supervisory jobsthe protection of Section 8 (a) (3).To hold that the protection ofthis section extends to the former but not to the latter would be to undoat the very threshold of the relationship the exempt status accordedto supervisors by Congress.24For it would result in the congressional21We find it unnecessary to decide what the result herein would have been had thoseconditions been incorporated in the application.22 Daniel Hamm Drayage Company,Inc.,84 NLRB458, enfd.185 F. 2d 1020(C. A. 5) ;Arthur G. McKeeand Company,94 NLRB 399;Swinerton and WalbergCompany,et at.,94 NLRB 1079 ;GeneralElectric Company,et at.,94 NLRB 1260;Utah ConstructionCompany, supra,CantrellCo., 96 NLRB 786.23MemberMurdockdoes not agreewith thedismissal of the complaint as to these personsfor the reasons fully set forth in his separate partial dissent.24 Incommenting upon themeaning of the amendmentto the Act whichexcludes super-visorsfrom thedefinition of "employee," HouseReport No.245 on H. R.3020,80th Cong.,at p. 17, says :What the billdoes is to say . . . That no one, whether employer or employee, needhave ashis agent one who is obligated to thoseon the otherside,or one whom, foranyreason,he doesnot trust. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION597regulation of the very act of recruitment of such supervisory per-sonnel.Indeed, Senator Flanders, who took a leading part in shapingthe supervisory definition to include those who responsibly directemployees, struck the keynote of congressional concern on this subjectin the following remarks (Cong. Rec., May 7, 1947, at p. 4804) :In large measure, the success or failure of a manufacturingbusiness depends on the judgment and initiative of these men[who responsibly direct].The top management may properly bejudged by its success or failure in picking them out and in back-ing them up when they have been properly selected . . . Un-less the employer canhireand discharge, promote, demote andtransfer these men, he has lost control of his business. (Emphasissupplied.)Unlike the Trial Examiner and our dissenting colleague, we do notregardBriggs Manufacturing Company, 75NLRB 569, as controllingin the complainants' favor.That case involved an 8 (4) violationwhich took placebeforethe 1947 amendments to the Act.Nor canwe subscribe to the position of our dissenting colleague that Section 2(3), in excluding individuals "employed" as supervisors from thecoverage of Section 8 (a) (3) of the Act, refers to) those "presentlyemployed" in, and not to those applying for, supervisory positions.Followed to its logical conclusion, this interpretation would extendthe Board's jurisdiction to cases involving applicants for jobs as agri-cultural laborers or for employment with a parent or spouse, sincethese excluded classifications are referred to in this very section inidentical language.Clearly, the latter was not the congressional in-tent.It follows, therefore, that the language alluded to above is thatof classification, and not of description of a status already achieved.Further, we cannot agree that our decision herein affects adversely therights of nonsupervisory employees in the particular respect whichconcerns our dissenting colleague :viz,where a rank and file employeeof a particular employer, who applies to his employer for promotionto a supervisory vacancy, is told that he will not receive considerationfor the promotion because he has been an active union member.Arefusal to accord an actual employee the normal consideration forpromotion to a higher position, albeit that of supervisor, based onprotected concerted activity during such employment, would clearlybe a violation of the rights of nonsupervisory employees.25 '25CfInter-City Advertising Company of Greensboro, N C, Inc,89 NLRB 1103. Theprinciple of the case relevant here was not passed upon by the Court in N. LR.B v. Inter-CityAdvertising Co,190 F. 2d 420 (C A. 4).Contraryto our dissenting colleague,in answering his hypothetical case we do notdraw any distinction between employees of a particular employer and members of theworking class in general who arein factemployees within the Act's meaning. In thesituation postulated by the dissent,the person involved is an employee by reason of hiscurrent employment and is being discriminated against while in that status,whereas the998666-vol 98-53--39 598DECISIONS OF NATIONAL, LABOR RELATIONS BOARDAccordingly, we conclude that, as of the time of their applicationfor supervisory position on March 31, the eight complainants in ques-tion must be considered as supervisors for purposes of Section 8 (a)(3) of the Act; and we conclude further that, in conditioning theemployment of these individuals as it did on April 11, 1949, the Re-spondent Alaska did not discriminate against them in violation ofSection 8 (a) (3) of the Act.We shall therefore dismiss the com-plaint in this respect 26On the basis of all the foregoing, and the entire record, we find thaton April 11, 1949, the Respondent Alaska discriminatorily deniedemployment to all the complainants named in Appendix D of theIntermediate Report,exceptHerbert L. Baker, Harold Krause, Clif-ford Lattish, Lee Whaley, George C. Heard, William Lande, JohnSiewick, and Thomas Martin, in violation of Section 8 (a) (3) and$ (a) (1) of the Act, and that the Respondent Union caused the Re-spondent Alaska to discriminate against those complainants, in viola-tion of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.-11.We agree with the Trial Examiner's finding that on May 12,1949, the Respondent Alaska unlawfully rejected the application foremployment on theAleutianmade by Rotan on May 7 on behalf ofthe 78 persons whose names appear in Appendix E of the IntermediateReport, thereby violating Section 8 (a) (3) and 8 (a) (1) of the Act,and that the Respondent Union caused such discrimination, in viola-tion of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.Substantially the same defenses are advanced in.connection withthe instant application as we were advanced with respect to the March31 application.In the main, the Respondents argue that (a) theGeneral Counsel failed to make outa prima faciecase, and (b) theapplication was not a bona fide, unconditional one and, at least as itappeared to the Respondent Alaska, called for a violation of the Act.As to all the complainants, we find, on the basis of Rotan's credibletestimony, that each complainant had authorized him, by May 7 toseek the specific job requested for him in the application.Accordingto Rotan, the majority of the complainants were contacted about 10days before May 7.The authorizations of the others appear to havebeen secured sometime prior thereto, but subsequent to the latter partof December 1948.We find further, in the absence of any persuasiveevidence to the contrary, that the complainants were available foreight applicants for employment as supervisors here were denied employment at a timewhen,as shown above, they were in a nonemployee status under the Act° Our order that the Respondent Alaska offer employment and award back pay to sixof these complainants,namely, Baker,Krause,Whaley, Heard,Lande, and Siewick, isbased on the discriminatory rejection of their May 7, application forrank and filejobs,more fully discussed hereinafter.z+Daniel Hamm Drayage Company,Inc., supra;Consolidated Western Steel Corporation,supra,Del E Webb Construction Company, supra;Utah Construction Company, supra. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION599employment on May 7.Many complainants who appeared at thehearing either corroborated Rotan's testimony as to his authority toact for them, or made plain their availability on the date of the ap-plication.Rotan's testimony indicates that all the complainants wereavailable on May 7.The contention thata prima faciecase was notestablished, is, therefore, without merit.The contention that the May 7 application was not a valid one, butactually designed to further the bargaining position of PMSU orSUP, rests largely on the assertion, also not sustained in the record,that the application was on an "all or none"' basis.While it appearsthat on March 10 Rotan had sought to aid the petition for certificationabout to be filed by SUP by suggesting to the Respondent Alaska thatit "break out" theAleutianand fully man it with PMSU members,this suggestion was unequivocally turned down at about that time.And the record otherwise fails to establish that any subsequent appli-cation, including the one on May 7, was similarly qualified or moti-vated.Indeed, we find that the preponderance of the evidence af-firmative establishes that the application wasnoton an "all or none"basis.Thus, for example, Rotan, who was considered by the TrialExaminer to be a generally credible witness, testified that in his con-versation with Respondent Alaska's labor relations adviser on May-12, at which time the application was rejected, he "repeatedly" askedif the Respondent Alaska "was going to hireanyof those men on thelist"(Emphasis added). Furthermore, we regard as entirelyplausible Rotan's explanation that an applicant was submitted foreach available job "because we might as well find out whether we weregoing to be discriminated against in all ratings." In the light of theforegoing, the circumstance that the application listed one applicantfor each nonsupervisory job, or the fact that Rotan hoped to succeedin getting all the jobs requested, lacks controlling significance.Andthe testimony by some of the complainants that they would not havegone to work except under the circumstances already alluded to, doesnot, as the Respondents contend, establish that the application was aconditional one.For it is plain from all the above that the May 7application, like that of March 31, was"submitted on an unconditionalbasis, with no strings attached.Also, particularly in view of Rotan'sconversation with Dobrin, quoted above, the Respondent Alaska'sclaim that it appeared to it that any compliance with Rotan's demandwould have resulted in its violating the Act does not have a convincingring.In any event, the fact that the application may have appeared tothe Respondent Alaska to require the commission of an unfair laborpractice cannot serve to absolve it of liability herein, as the RespondentAlaska made it plain by its reply of May 12 that the illegal hiringprovisions of the December 2 contract were a motivating factor in itsrefusal to hire all or any of the applicants. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDWe conclude that on May 12, 1949, the Respondent Alaska dis-criminatorily denied employment to the complainants listed in Ap-pendix E of the Intermediate Report, in violation of Section 8 (a)(3) and 8 (a) (1) of the Act, and that the Respondent Union causedthe Respondent Alaska to discriminate against these complainants, inviolation of Section 8 (b) (2) and 8 (b) (1) (A) of the Act .21112.The General Counsel and the charging parties Rotan and PMSUhave excepted to the Trial Examiner's failure to hold, as alleged in thecomplaint, that the Respondent PASA and its successor, the Respond-ent PMA, illegally discriminated against complainants herein, andthat the Respondent Union unlawfully caused such discrimination.Insofar as the Respondent PASA and the Respondent Union are con-cerned, we find merit in these exceptions.As already shown, in those cases where we have found that theRespondent Alaska and the Respondent American Mail illegally re-fused employment to complainants, the refusal to hire was the proxi-mate result of the discriminatory referral and hiring arrangementprovided for in the December 2 contract. Since the RespondentPASA, whom we have found to be an employer within the meaningof the Act, shares responsibility for that unlawful arrangement, byvirtue of its execution of the December 2 contract on behalf of theRespondents Alaska and American Mail, and other member com-panies, it must also be held to share the responsibility for the resultsreasonably to be anticipated.29We therefore find that, in the casesadverted to above, the Respondent PASA discriminatedagainst em-ployees in violation of Section 8 (a) (3) and 8 (a) (1) of the Act.As to the Respondent PMA, it has alreadybeenshown that thatRespondent came into existenceafterthe alleged acts of discrimina-tion in thiscase.In view thereof, and as the Respondent PMA as-sumed the rights, properties, debts, and liabilities of the RespondentPASA, we believe that, without attributing a violation of these sec-tions of the Act to Respondent PMA, we can fully effectuate the poli-cies of the Act by merely requiring the Respondent PMA,.in additionto Respondent PASA, to remedy the unfair labor practices attrib-utable to the Respondent PASA.30For thesame reasonswhich prompted our finding that the Respond..ent Union illegally caused the Respondent Alaska and the RespondentAmerican Mail to discriminate against the employees in question, wefind that the Respondent Union caused the Respondent PASA to dis-criminate against them, in violation of Section 8 (b) (2) and 8 (b)(1) (A) of the Act.28Unlike the Trial Examiner,we find it unnecesary to decide whether the result wouldhave been the same had the application been made on an all or none" basis.29Waterfront Employers of Washington,98 NLRB 284;cf.Paul W. Speer, Inc.,98NLRB 212.-11Autopart Manufacturing Company,91 NLRB 80. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION601The RemedyHaving found that the Respondents engaged in the unfair laborpractices set forth above, we shall order that they cease and desisttherefrom and that they take certain affirmative action designed toeffectuate the policies of the Act.1.We have found that the Respondent Alaska and the RespondentPASA discriminated against the c'Qmplainants named in Appendix Aand Appendix B hereto on one or more occasions, and that the Re-spondent American Mail and the Respondent PASA discriminatedagainst Thomas J. Howard.We have also found that the RespondentUnion caused such discrimination.We shall order that the Respond-ent American Mail offer Howard, and that the Respondent Alaskaoffer the complainants named in Appendix B, except Campbell,Theusen, Responte, Siebert, Paige, Makemson, Bailey, and Lantz, whoare discussed separately herein, immediate employment in the respec-tive positions previously applied for and discriminatorily deniedthem, or in positions substantially equivalent thereto, without preju-dice to their seniority and other rights and privileges.We shall alsoorder that the Respondent Alaska offer the complainantsnamed inAppendix A, except Campbell and Responte, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges 31If such employment is not immediately available for all the complain-ants, those employees for whom no employment is available shall beplaced on a preferential hiring list, with priority in accordance witha system of seniority or other nondiscriminatory practice heretoforeapplied by the Respondents in the conduct of their business, and shallthereafter be offered such employmentas vacanciesarise and beforeother persons are hired for such work.We shall also order that theRespondent American Mail, the Respondents PASA and PMA, andthe Respondent Union jointly and severally make whole Howard, andthat the Respondent Alaska, the Respondents PASA and PMA, andthe Respondent Union jointly and severally make whole the complain-ants named in Appendix A and Appendix B, except the afore-men-tioned complainants whose cases are separately treated, for any loss ofpay suffered as a result of the discrimination against them by pay-ment to each of them ofa sumof money equal to what his normal netn By our Order herein, we do not mean to imply that the Respondent Alaska is requiredto meet all the conditions which some of the complainants testified must exist before theywill go to work for itwe reject the contention that the announcement made by the Respondent Alaska at thebearing, that it was prepared to give application for employment "bona fide considerationwithout reference to the preference provisions of the agreement of December 2, 1948,"relieved it of any duty to- offer employment to, or make whole, any of the complainantswho did not respondthereto. 602DECISIONS OF NATIONALLABOR RELATIONS BOARDwages would be to the date of the offer of employment, or placementon such preferential list.The back pay shall be computed in accordance with the formulapromulgated in F. W.Woolworth Company,90 NLRB 289, and theRespondents Alaska, American Mail, PASA, and PMA, and each ofthem, shall make available to the Board, upon request, all recordspertinent to any analysis of the amounts of back pay due. In thecases of those complainants for whom work was not available at thetime of their applications for employment, the back pay shall be com-puted from the time when work for them became available, and nocomplainant who was unable or unwilling to accept employment atsuch time shall be entitled to back pay.Swinerton and WalbergCompany, supra.Because the Trial Examiner did not hold the Respondent PASAresponsible for the discriminatory practices against the complainants,or recommend that it and the Respondent PMA, together with theRespondent Alaska, the Respondent American Mail, and the Respond-ent Union, make the complainants whole for the consequences of suchdiscrimination, we shall not hold the Respondents PASA and PMAaccountable for any back pay which accrued to the complainantsduring the period between the issuance of the Intermediate Reportand our Decision and Order.Cf.Utah Construction Company, supra.In addition, we shall direct that the Respondent Union, in writing,notify the Respondent American Mail, and furnish copies to theemployee involved, that it has no objection to the employment ofThomas J. Howard, and, further, that it notify the RespondentAlaska, and furnish copies to the individuals involved, that it has noobjection to the employment of the employees named in AppendixesA and B hereto, except Campbell, Responte, Theusen, Siebert, Paige,Bailey,Makemson, and Lantz.(The Hunkin-Conkey ConstructionCompany, supra.)The Respondent Union shall not be liable for anyback pay accruing after 5 days from the date such notices are given.Absent such notification, the Respondent Union shall remain jointlyand severally liable with the Respondents Alaska, American Mail,PASA, and PMA, as set forth above, for all the back pay that mayaccrue.We shall also direct that the Respondent Union, in writing, notifyAlaska Fishermen's Union, and furnish copies to the employees in-volved, that it has no objection to the clearance for -employment ofthose individuals on the April 11, 1949, blacklist.Because of Green's testimony at the hearing that he would not ac-cept a job with the Respondent Alaska unless the ship's entire crewwas made up of PMSU members, the Trial Examiner did not recom-mend that the Respondent Alaska make an offer of employment to PACIFIC- AMERICAN SHIPOWNERS ASSOCIATION603Green, a discriminatee herein. In this connection,the RespondentCompanies point to the testimony of other complainants in questionas to their unwillingness to go to work for the Respondent Alaskaunless certain conditions obtained.Theyargue that those com-plainants,like Green,should also be denied the benefit of the normalremedy applied in cases of this type.However,none of the com-plainants,including Green,has taken the position that he would onany terms refuse employment with the Respondent Alaska, and nooffer of employment has ever been tendered and refused.Until theyare called upon to make an election in the face of an actual offer ofemployment,we believe that the policies of the Act will be effectuatedif the Respondent Alaska, the Respondents PASA and PMA, andthe Respondent Union are required to assume full responsibility forthe consequences of the discrimination against the complainants, andwe shall require the usual offer of employment and make the usualback-pay award.32In Green's case, however,we shall abate theback pay which accrued during the period between the issuance ofthe Intermediate Report and this Decision and Order.The Respondent Companies contend that,because Campbell andResponte refused offers of employment made them by the RespondentAlaska during the hearing, neither complainant is entitled to an.orderrequiring the Respondent Alaska to offer him employment, or anaward of back pay for period following his rejection of the employ-ment offer.As already indicated,we agree with this contention.Withrespect to Campbell,the record shows that on about December12, 1949, he was offered a job by the Respondent Alaska,pursuant tohis request for employment with it, which 'he rejected.The recordcontains no explanation by Campbell for his conduct on this occasion.As to Responte,the critical facts show that on about November 29,1949, he asked the Respondent Alaska for a B/R waiter's job on theDenaliand then, upon being offered the job,turned it down.AlthoughResponte testified at the hearing that he was unable to accept the jobbecause of certain physical disabilities,his testimony in that connec-tionwas contradictory and wholly unconvincing.Under all thecircumstances,including the valid offers of employment made toCampbell and Responte,and the absence of a satisfactory reason fortheir rejection,we do not believe that it will effectuate the policies ofthe Act to require the Respondent Alaska to again offer employmentto Campbell and Responte.However,we shall order that each ofthem be made whole for any loss of pay suffered,by reason of thediscrimination against him, up to the time the aforementioned offerof employment was rejected by him.32 Oklahoma Transportation Company,50 NLRB 907, enfd. 140 F. 2d 509(C.A. 5). 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDBailey,Makemson2,andPaige,in response to job offers made bythe Respondent Alaska, reported for work on theDenalion December1611949. . Shortly after their arrival on the ship, Bailey was assaultedby a person not identified in the record. This assault was reportedto the second steward in charge at the time, who promised to "fix"or "get this thing straightened out.". In the meantime, after beingthreatened with physical harm by another person whose identity isnot disclosed by the record, the three complainants left the ship.Theythen advised the Respondent Alaska of what had happened, andthereafter refused to return to the ship.Lantzapplied for, and was offered, a job on theCoastal Monarchby the Respondent Alaska.Upon reporting for work in the ship'sgalley on December 15,1949, he found the chief cook 33 to be extremelyhostile toward him.Lantz reported this fact to Jones, port stewardfor the Respondent Alaska, who promised to look into the matter.Later the same day, Lantz learned that Jones had visited the ship.However, without again communicating with Jones, Lantz then lefttheCoastal Monarchbecause of the chief cook's antagonistic attitude.It is clear from the foregoing that the Respondent Alaska in goodfaith made a valid offer of employment to Bailey, Makemson, Paige,and Lantz, which the complainants accepted, and then quit for reasonsnot attributable to the Respondent Alaska, and without affordingthe Respondent Alaska an opportunity to correct the conditionsunsatisfactory to them. In view thereof, we shall require only thateach of them be made whole for any loss of pay suffered, by reasonof the discrimination against him, up to the date of his last employ-ment referred to above with the Respondent Alaska.As Siebert died in May 1949, we shall merely require that his per-sonal representatives be made whole for any loss of pay, or otherbenefits, the complain4nt may have suffered, by reason of the discrimi-nation against him, from the date of such discrimination to the datewhen he became physically unable to work.About 3 weeks before December 1, 1949, the date he testified atthe hearing, Theusen started a poultry business.Approximately2 weeks after entering into that business, he advised the RespondentAlaska that he would not accept employment with it "at the presenttime."And, at the hearing, Theusen took the position that "underpresent circumstances right now I would not consider it probably tothe best well being of myself" to go to sea. In view of these facts,and Theusen's additional testimony that on January 5, 1949, the datehis application for employment was discriminatorily rejected, he"would have gone on any job that . . . [he] could have gotten," weas It is not contended,nor does the record establish,that this individual was a supervisorwithin the meaning of the Act. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION605find that, because of his poultry business, Theusen has abandonedany desire to go to work for the Respondent Alaska.We shall there-fore merely order that he be made whole for any loss of pay sufferedby reason of the discrimination against him from the date of suchdiscrimination to the date on which he communicated his unwilling-ness to work for the Respondent Alaska.Contrary to the Respondents, the fact that complainants may haveparticipated in the strike called by the Respondent Union in Septem-ber 1948, or may have, as members of PMSU, acquiesced in PMSU'shiring hall system, does not, in view of our findings above, bar such aremedy as we have employed herein.The Respondents contend that they were not allowed an opportunityat the hearing to introduce certain additional evidence bearing onthe nature of the remedial order to be utilized with respect to thediscriminatees.We shall not, however, require any additional evi-dence at this time, inasmuch as the parties may be able amicably toadjust this entire matter when compliance with our Order is under-taken.This is without prejudice to the right of the Respondents,in the event agreement is not reached, to apply for leave to adducesuch additional evidence as is relevant,342.We have found that, by reason of the December 2 contract itself,the Respondent Companies violated Section 8 (a) (3), 8 (a) (2),and 8 (a) (1) of the Act, and that the Respondent Union therebyviolated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.We shall therefore order that the Respondent Union and the Respond-ent Companies cease and desist from giving effect to the contract, orany modification, extension, supplement, or renewal thereof, unlessand until the Respondent Union has been certified by the Board.Nothing in our Order, however, shall be deemed to require Respond-ent Companies to vary or abandon any substantive provisions of suchcontract, or to prejudice the assertion by employees of any rightsthey may have acquired thereunder.We shall also order the Respond-ent Companies to withdraw and withhold all recognition from theRespondent Union unless and until the Respondent Union has beencertified by the Board.The Respondent Union contends that it would not effectuate thepolicies of the Act to enter an order including the above provisions.In support of this 'contention, the Respondent Union claims that onAugust 18, 1950, after the issuance in July 1950, of the Board's deci-sion inNational Union of Maurine Cooks and Stewards,the Decem-ber 2 contract was supplemented so as to render it legal in its entirety,and the Board, after being advised of that fact, and the Respondent"Berkshire Knitting Mills,46 NLRB 955, enfd as mod. 139 F.2d 134(C. A. 3), cert.den 322 U. S 747;DetroitGasket andManufacturing Company,78 NLRB 670. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's compliance with the other affirmative action required by thatdecision, held the Respondent Union to be in complete compliancewith the requirements of the order in the afore-mentioned case 36It is plain that the Respondent Union's argument in the foregoingconnection overlooks the crucial fact that, unlike the former case, thecomplaint here alleged and the Trial Examiner found, as do we, thatthe Respondent Companies, on acount of the December 2 contract,contributed illegal support to the Respondent Union, in violation ofthe Respondent Companies, on account of the December 2 contract,not only of the presence of the hiring provisions which go beyond thestatute, but in the numerous incidents detailed above of enforcementof the illegal contract. It would plainlynoteffectuate the policies ofthe Act to permit the Respondent Union to continue to enjoy a repre-sentative status which it has strengthened by virtue of the Respond-ent Companies' illegal support.36This being so, it is equally clearthat here the December 2 contract, even as supplemented, must becanceled in its entirety.373.In view of our finding that the Respondent PASA, the Re-spondent American Mail, and the Respondent Alaska violated theAct not only by entering into' and performing the illegal agreement,but by discriminating against specified applicants for employment,we shall order that those Respondents, and the Respondent PMA(successor to the Respondent PASA), cease and desist not only fromthe unfair labor practices found, but also from in any other mannerinterfering with, restraining, or coercing employees in the exerciseof the rights guaranteed by Section 7 of the Act.38For the samereason, a correspondingly broad order shall be entered against theRespondent Union.As to the Respondent P & T, we have found that it violated theAct solely by agreeing to the illegal contract.The allegation in thecomplaint that it discriminated against certain named individuals wasdismissed by the Trial Examiner, and no exceptions were taken tothe dismissal.In these circumstances, we believe that the issuanceof a narrow order against the Respondent P & T will effectuate thepolicies of the Act.351n that case,wherein the Respondent Union alone was a party respondent and thelegality of the identical contract involved in the instant case was in issue, the RespondentUnion was ordered,inter alia,to cease and desist from giving effect to the contract'sillegal provisions.36Julius Resnick, Inc., supra.87 SeeSalant,fSalant,Inc.,88 NLRB 816, where a similar remedy was employed eventhough the illegal union-security clause of the contract there in question had, prior to theBoard's decision in the case,been eliminated from.the contract.As we have assumed for purposes of this decision the existence of the facts which theRespondent Union seeks to prove in a, reopened hearing, and found them to be withoutcontrolling significance,we hereby deny the Respondent Union's motion to remand for thatpurposessDell E. Webb Construction Company, supra. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION607OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, Pacific American Shipowners Association, andits successor and assign, the Respondent Pacific Maritime Association,their officers, agents, successors, and assigns, shall:a.Cease and desist from :(1)Recognizing National Union of Marine Cooks and Stewards,or any successor thereto, as the representative of any employeescovered by the December 2, 1948, contract, and any supplements oramendments thereof, for the purposes of dealing with them concern-ing grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until saidorganization shall have been certified by the Board.(2)Performing or giving effect to their contract of December 2,1948, with National Union of Marine Cooks and Stewards, or to anymodification, extension, supplement, or renewal therof, or to any othercontract, agreement, or understanding affecting such employees en-tered into with said organization relating to grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, unless and until said organization shall have beencertified by the Board.(3)Entering into, renewing, or enforcing any agreement with anylabor organization which expressely or in its performance requiresmembership in any labor organization or prevents its members fromsecuring or retaining employees on a nondiscriminatory basis, exceptto the extent authorized by Section 8 (a) (3) of the Act.(4)Encouraging membership in National Union of Marine Cooksand Stewards, or any other labor organization of the employees oftheir members, or discouraging membership in Pacific Marine Stew-ards Union, AFL, or any other labor organization of the employeesof their members, by discriminating in respect to the hire or tenureof employment or any term or condition of employment of any em-ployees (including applicants for employment) of its members,except to the extent authorized by Section 8 (a) (3) of the Act.(5) In any other manner interfering with, restraining, or coercingemployees of their members in the exercise of the rights guaranteedthem in Section 7 of the Act, or the right to refrain therefrom, exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Withdraw and withhold all recognition from National Unionof MarineCooks and Stewards as the representative of any of theemployees covered by the December 2, 1948, contract, and any supple-mentsor amendments thereof, for the purposes of dealing with themconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidorganizationshall have been certified by the Board.(2)Post at their respective offices copies of the notice attachedhereto and marked "Appendix D." 39 Copies of said notices, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by their respective representatives, be postedby the Respondents and each of the respondent Employers immedi-ately upon receipt thereof, and be maintained by them for a period of,sixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to the employees of their members arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or coveredby any other material.(3) Notify the Regional Director for the Nineteenth Region, in writ-ing, within ten (10) days from the date of this Order, what steps theyhave taken to comply herewith.II.The Respondent, Pope & Talbot, Inc., its officers, agents,succes-sors, and assigns, shall :a.Cease and desist from :(1)Recognizing National Union of Marine Cooks and Stewards,or any successor thereto, as the representative of any of its employeescovered by the December 2, 1948, contract, and any supplements oramendments thereof, for the purposes of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until said organizationshall have been certified by the Board.(2)Performing or giving effect to its contract of December 2, 1948,with National Union of Marine Cooks and Stewards, or to any othercontract, agreement, or understanding affecting such employees enteredintowith said organization relating to grievances, labor disputes,wages,rates of pay, hours of employment, or other conditions of em-ployment, unless and until said organization shall have been certifiedby the Board.(3)Entering into, renewing, or enforcing any agreement with anylabor organization which expressly or in its performance requires mem-bership in any labor organization or prevents it from securing or39 In the event that this Order or any Order herein is enforced by a decree of a UnitedStates Court of Appeals,there shall be substituted for the words"Pursuant to a Decisionand Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." PACIFIC AMERICAN SHIPOWNERS ASSOCIATION609retaining employees on a nondiscriminatory basis, except to the extentauthorized by Section 8 (a) (3) of the Act.(4) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed themby Section 7 of the Act, or the right to refrain therefrom, except tothe extent that such right may be effected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.b.Take the following affirmative action; which the Board finds willeffectuate the policies of the Act :(1)Withdraw and withhold all recognition from National Unionof Marine Cooks and Stewards as the representative of any of its em-ployees covered by the December 2, 1948, contract, and any supplementsor amendments thereof, for the purposes of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until *said organizationshall have been certified by the Board.(2) Post at its offices and in the stewards department of all vesselsoperated by it copies of the notice attached hereto and marked "Appen-dix E."Copies of said notices, to be furnished by the Regional Di-rector for the Nineteenth Region, shall, after being duly signed by aduly authorized officer or agent, be posted by it immediately uponreceipt thereof, and be maintained for a period of sixty (60) consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(3)Notify the Regional Director for the Nineteenth Region, in writ-ing, within ten (10) days from the' date of this Order, what steps ithas taken to comply herewith.III.The Respondent, American Mail Line, Ltd., its officers, agents,successors, and assigns, shall :a.Cease and desist from :(1)Recognizing National Union of Marine Cooks and Stewards,or any successor thereto, as the representative of any of its employeescovered by the December 2, 1948, contract, and any supplements oramendments thereof, for the purposes of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until said organizationshall have been certified by the Board.(2)Performing or giving effect to its contract of December 2, 1948,with National Union of Marine Cooks and Stewards, or to any modifi-cation, extension, supplement, or renewal thereof, or to any other con-tract, agreement, or understanding affecting such employees entered ,610DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto with said organization relating to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, unless and until said organization shall have been certifiedby the Board.(3)Entering into, renewing, or enforcing any agreement with anylabor organization which expressly or in its performance requires mem-bership in any labor organization or prevents it from securing orretaining employees on a nondiscriminatory basis, except to the extentauthorized by Section 8 (a) (3) of the Act.(4)Encouraging membership in National Union of Marine Cooksand Stewards, or any other labor organization of its employees, ordiscouraging membership in Pacific Marine Stewards Union, AFL,or any other labor organization of its employees, by discriminating inrespect to the hire or tenure of employment or any term or conditionof employment of any of its employees or applicants for employment,except to the extent authorized by Section 8 (a) (3) of the Act.(5) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed them by Section7 of the Act, or the right to refrain therefrom, except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized bySection 8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Withdraw and withhold all recognition from National Unionof Marine Cooks and Stewards as the representative of any of itsemployees covered by the December 2, 1948, contract, and any sup-plements or amendments thereof, for the purposes of dealing with itconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidorganization shall have been certified by the Board.(2)Offer to Thomas J. Howard immediate employment in theposition previously applied for and discriminatorily denied him or asubstantially equivalent position, without prejudice to his seniority orother rights and privileges and, if no such positions are presentlyavailable, place him upon a preferential hiring list and thereafter offerhim employment as it becomes available, in the manner provided forin the section entitled "The Remedy."(3)Post at its offices and in the stewards department of all vessels-operated by it copies of the notice attached hereto and marked "Ap-pendix E." Copies of said notice, to be furnished by the Regional Di-rector for the Nineteenth Region, shall, after being duly signed by aduly authorized officer or agent, be posted by it immediately upon:receipt thereof, and be maintained by it for a period of sixty (60) PACIFIC AMERICAN SHIPOWNERS ASSOCIATION611consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(4)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date' of this Order, what stepsthey have taken to comply herewith.IV. The Respondent, Alaska Steamship Company, its officers,agents, successors, and assigns, shall :a.Cease and desist from :(1)Recognizing National Union of Marine Cooks and Stewards,or any successor thereto, as the representative of any of its employeescovered by the December 2, 1948, contract, and any supplements orrenewals thereof, for the purposes of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until said organizationshall have been certified by the Board.(2)Performing or giving effect to its contract of December 2, 1948,within National Union of Marine Cooks and Stewards, or to anymodification, extension, supplement, or renewal thereof, or to anyother contract, agreement, or understanding affecting such employeesentered into with said organization relating to grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, unless and until said organization shall have beencertified by the Board.(3)Entering into, renewing, or enforcing any agreement with anylabor organization which expressly or in its performance requiresmembership in any labor organization or prevents it from securing orretaining employees on a nondiscriminatory basis, except to the extentauthorized by Section 8 (a) (3) of the Act.(4)Encouraging membership in National Union of Marine Cooksand Stewards, or any other labor organization of its employees, ordiscouraging membership in Pacific Marine Stewards Union, AFL, orany other labor organization of its employees, by discriminating inrespect to the hire or tenure of employment or any term or conditionof employment of any of its employees or applicants for employment,except to the extent authorized by Section 8 (a) (3) of the Act.(5) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed them by Section7 of the Act, or the right to refrain therefrom, except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized bySection 8 (a) (3) of the Act. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Withdraw and withhold all recognition from National Unionof Marine Cooks and Stewards as the representative of any of itsemployees covered by the December 2, 1948, contract, and any supple-ments or renewals thereof, for the purposes of dealing with it concern-ing grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidorganization shall have been certified by the Board.(2)Offer to all the employees named in Appendix A hereto, exceptCampbell and Responte, immediate and full reinstatement to theirformer or substantially equivalent positions, and to all the employeesnamed in Appendix B hereto, except Campbell, Theusen, Responte,Siebert, Paige, Makemson, Bailey, and Lantz, immediate employmentin the respective positions previously applied for and discriminatorilydenied them, or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges; and, if no such posi-tions are presently available, place them upon a preferential hiringlist and thereafter offer them employment as it becomes available, inthe manner provided for in the section entitled "The Remedy."(3)Post at its offices and in the stewards department of all vesselsoperated by it copies of the notice attached hereto and marked "Ap-pendix F." Copies of said notice, to be furnished by the RegionalDirector for the Nineteenth Region, shall, after being duly signed by aduly authorized officer or agent, be posted by it immediately uponreceipt thereof, and be maintained by it for a period of sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(4)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.V. The Respondent, National Union of Marine Cooks and Stewards,its officers, representatives, agents, successors, and assigns, shall:a. Cease and desist from :(1)Performing or giving effect to its contract of December 2, 1948,with Pacific American Shipowners Association, and its employermembers or successors, or to any modification, extension, supplement,or renewal thereof, or to any other contract, agreement, or under-standing affecting employees covered by the aforementioned contractentered into with said employers relating to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of PACIFIC AMERICAN SHIPOWNERS ASSOCIATION613employment, unless and until it shall have been certified by theBoard.(2)Causing or attempting to cause the afore-mentioned employers,their officers, agents, successors, or assigns, to discriminate againsttheir employees or applicants for employment in violation of Section8 (a) (3) of the Act.(3) In any other manner restraining or coercing employees of theaforementioned employers, their successors, or assigns, in the exerciseof the rights guaranteed them in Section 7 of the Act, or the rightto refrain therefrom, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Notify American Mail Line Ltd., in writing, and furnishcopies to the employee involved, that it has no objection to the em-ployment of Thomas J. Howard, and notify Alaska Steamship Com-pany in writing and furnish copies to the individuals involved, thatithas no objection to the employment of the employees named inAppendix A and Appendix B hereto, except Campbell, Responte,Theusen, Siebert, Paige, Bailey, Makemson, and Lantz.(2)Notify Alaska Fishermen's Union, in writing, and furnishcopies to the employees involved, that it has no objection to the clear-ance for employment of the individuals on its April 11, 1949, blacklist.(3)Post in conspicuous places at its hiring halls, and all placeswhere notices to members are customarily posted, copies of the noticeattached hereto and marked "Appendix G." Copies of said notice,to be furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by a duly authorized officer or agent,be posted by it immediately upon receipt thereof, and maintainedfor a period of at least sixty (60) consecutive days thereafter.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(4)Mail to the Regional Director for the Nineteenth Region signedcopies of the notice attached hereto and marked "Appendix G," forposting, the members of Pacific American Shipowners Associationand Pacific Maritime Association who are parties to the December 2.1948, contract willing, at their respective offices and in the stewardsdepartment of all vessels operated by them, in places where noticesto employees are customarily posted.The notices shall be postedfor a period of sixty (60) consecutive days thereafter.Copies ofsaid notices, to be furnished by the Regional Director for the Nine-998666-vol. 98-53-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDteenth Region, shall after being signed as provided in paragraph 4(b) (3) of this Order, be forthwith returned to the Regional Directorfor said posting.(5)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.5.Respondents Pacific American Shipowners Association andPacific Maritime Association, their officers, agents, successors, andassigns,Alaska Steamship Company, its officers, agents, successors,and assigns, and National Union of Marine Cooks and Stewards, itsofficers, representatives, agents, successors, and assigns, shall jointlyand severally make whole the employees named in Appendix A andAppendix B attached hereto, except Siebert, for any loss of pay theymay have suffered because of the discrimination against them, in themanner set forth in the section entitled "The Remedy," above.Theafore-mentioned Respondents shall also jointly and severally makewhole the personal representatives of Siebert for any loss of pay,bonuses, emoluments and insurance or other death benefits he mayhave suffered because of the discrimination against him, in the mannerset forth in the section entitled "The Remedy," above. In addition,the Respondent American Mail Line, Ltd., its officers, agents, succes-sors, and assigns, and the afore-mentioned Respondents, except AlaskaSteamship Company, shall jointly and severally make whole ThomasJ. Howard for any loss of pay he may have suffered because of the dis-crimination against him by the Respondent American Mail.Uponrequest, the afore-mentioned employers shall make available to theBoard or its agents, for examination and copying, all payroll recordsand reports, and all other records necessary to analyze the amount ofback pay due and the right to employment under this Order.IT IS FURTHER ORDERED that the complaint, insofar as it alleges viola-tions of the Act different from those found in this Decision and Order,be, and it hereby is, dismissed.MEMBERMURDOCK,dissenting in part :Although I am in agreement with my colleagues as to the properdisposition of a major portion of the issues in this case, I believe thatthe majority opinion, is mistaken in several instances.My primaryconcern is with what I regard as an erroneous interpretation of thestatute and Board precedent relied upon in the majority's dismissalof the complaint with respect to eight applicants for supervisory posi-tions whose names were included in the list of 92 persons on whosebehalf Rotan applied for employment with Respondent Alaska onMarch 31, 1949. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION615The majority opinion bases its dismissal of the complaint as tothese eight individuals on the ground they, asapplicantsfor super-visory positions, are not within the statutory definition of "employees"and are thus outside the protection of the Act. It is tacitly concededby the majority that if such applicants were "employees" within thedefinition of the Act, the complaint would be well founded asto their denial of employment.As noted in the majority opinion,the March 31, 1949, application, insofar is itcovered namesof former.employees of Respondent Alaska, was for employment in the jobclassificationlast held.As these eight men had been chief stewardsin their last employment with Respondent Alaska, as to them theapplication was necessarily specified to be for employment in thabsupervisory job classification, 40 but the application was not limitedto any particular vessel.There can be no question with respect tomost of these eight individuals, that there was no existing employmentrelationship with Respondent Alaska at the time of the March 31application, nor is it contended by* the majority that there was.Lattish and Heard in fact were last employed by Respondent Alaskain 1945, Siewick in 1947, and ships on which they held berths had noteven been operated by Respondent Alaska since 1947.Whaley waslast employed in June 1948. (The strike had begun in Septemberand ended in December 1948.)' Although not treating thesemen other than as members of the working class generally, theposition of the majority is simply that individuals "seeking"as wellas those "holding" supervisory jobs are excluded from the definitionof "employees" in the Act, and hence may be discriminatedagainstwith impunity.This position is not in accord with the terms ofthe Act or with the Board's prior interpretation made thereunder.In defining the term "employee," Section 2 (3) of the amended Actexcludesfrom that classification "any individualemployedasa super-visor."(Emphasis added.)Section 2 (11) of the Act, in turn,definesthe term "supervisor" as "any individualhaving authority,in the interest of the employer . . ." (Emphasis added). It.seemspatent, therefore, that the Act excludes as supervisors,only'those individualspresently employedby, and possessing authorityto actfor, aparticular employer.This conclusion, dictated by the40 Although the application was so worded,realistically I believe these men would haveaccepted nonsupervisory jobs had they been offered themThe record indicated that thereIs considerable fluctuation between supervisory and nonsupervisory jobs in the steward'sdepartment.A man may ship as a chief steward on one vessel and in a nonsupervisoryposition on his next shipNote that six of these same eight individuals were includedin Rotan's May 7, 1949, application for employment in rank-and-file jobs.43 Baker, Lande,Martin and Krause had been in the employ of Respondent Alaska at thebeginning of the strike.However, the Respondent never operated the ships again onwhich Baker and Lande had berthedMartin's last ship had been outfitted with a newcrew and sailed before the March 31, 1949, application. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDclear wording of the statute, was adopted by the Board in theBriggsManufacturing Companycase,42where it was held that anapplicantfor a supervisory position whose last employment with the companyhad been as a supervisor was a member of the-working class and "didnot acquire the status of a supervisory employee of the respondentuntil he was hired."The majority opinion seeks to distinguishthat case on the ground that it involved a violation which took placebefore the statute 'vas amended to exclude supervisors' from thedefinition of "employees."However, the Board there took cogni-zance of the Employer's contention, that as supervisors are not "em-ployees" under the amended Act, which was in effect when the Boardconsidered and decided the case, Quatro as an applicant for a super-visory position should not be accorded the protection of the Actand the case should be dismissed.The Board chose to dispose ofthe contentionfirston the ground that an applicant for a supervisoryjob is not a supervisor. It was only on a "moreover, evenassumingarguendo" supervisory status at the time of application basis thatthe Board adverted to the fact that the discrimination took placeunder the Wagner Act when supervisors were "employees."In the instant case, there, is no question that the applicants werenot employed as supervisors and did not possess authority to act inthe interest of the Respondent Alaska at the time the discriminationagainst them took place.As applicants they are not and were notsupervisors as that term is defined in the Act but, rather, members ofthe working class entitled to the statute's protection against a dis-criminatory denial of employment.The majority decision, indeed,does not accord the status of supervisors to these men but states thatthey, as applicants, were at the "very threshold" of assuming thatauthority.The statute contains no definition or justification for theestablishment of this third nebulous category somewhere between thestatus of supervisor and "employee."To create it and then extendby administrative fiat the statutory exemption accorded supervisorsto such individuals is inconsistent with the plain language of thestatute.It is likewise contrary to the well established principle of .statutory construction that exemptions from remedial legislation shallbe constrictly construed.Furthermore, I believe that Congress' actionemphasizing its intent not to interfere with the natural right of super-visors to join unions, by providing in Section 14 (a) of the Act that"Nothing herein shall prohibit any individual employedas a super-visor from becoming or remaining a member of a labor organiza-tion ..." is not without some significance. If Congress was thus movedto give explicit recognition t6 the natural right of supervisors to joie42 75 NLRB 569. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION617unions (even while withdrawing legal sanctions to protect the exerciseof such a right), I cannot believe that Congress would have intendedto deny to persons who are undeniably within the definition of "em-ployees" under the Act, the protection accorded "employees" againstdiscrimination in their right to join or refrain from joining unions,simply because such "employees"aspireto become supervisors 43I would have thought that the doctrine announced today by themajority-that an applicant for a supervisory job removes himselffrom "employee" status and may be discriminated against as a super-visor-would logically and necessarily include the case of a rank-and-file employee who applies to his own employer for promotion to asupervisory vacancy.This would mean the employer would be freeto tell the applicant that he had been rejected because the employerdoesn't like men who have been active union members for supervisors.The seriously damaging and discouraging effect on union activity ofmaking employees aware that union activity will disqualify themfor promotion to supervisory levels is obvious.While I am thereforerelieved to know that the majority would abandon the doctrine of thiscase as between a rank-and-file employee and his own employer. Isubmit that such a result would be inconsistent with the principlehere laid down and predicated on distinctions heretofore rejected ashaving no validity.It presupposes that applicants for supervisoryjobs who are presently employed are in a different position from thosewho (as in this case) are not presently employed by the discriminatingemployer, with respect to protection from discrimination in hire.This is contrary to the consistent and long-established holding of theBoard and the courts, that the Act does not draw any distinctionbetween employees of a particular employer and members of theworking class in general (who are embraced in the definition of"employee" in Section 2 (3) of the Act), with respect to protectionfrom discrimination in hire 44The majority significantly fails topoint out any basis for such a distinction.For the foregoing reasons I would find that the eight applicants forsupervisory positions on March 31, 1949, were "employees" under the41I do not deem it necessary at this time to consider whether the status of applicantsfor jobs as agricultural laborers or domestics,or for employment with a parent or spouse,is the same or differentfrom that ofapplicants for supervisory jobs.The Board did notfind it necessary to do so when it decided in theBriggscase that applicants for supervisoryjobs are not supervisorsThe fact that the majority has found it necessary to reach outto prejudge such cases which are not now before us to provide a rationale for the resultreached(added to one bit of legislative history of doubtful significance),seems to memerely to emphasize the dearth of substantial support for their establishment of this newarea of exemption44 SeePhelps Dodge Corpv.N. L. R. B.,313 U.S.177; Briggs Manufacturing Company,75 NLRB 569;JohnHancock Mutual Life InsuranceCompany, 92 NLRB 122, 133,enforced191 F. 2d 483(C. A. D. C ). 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct and that the Respondent Alaska violated Section 8 (a) (3) bydiscriminatorily denying them employment 45I join with my colleagues in finding that the execution and enforce-ment of the December 2, 1948, contract by the Respondent Unionconstituted a violation of Section 8 (b). (1) (A) and Section 8 (b) (2)because of its illegal preferential hiring provisions.The Trial Ex-aminer found, and the Board unanimously agrees, that the distribu-tion of a blacklist to the MCS branches was a facet of the enforcementof that contract.It is further agreed that this distribution to theMCS branches did not constitute a separate violation because it wasan integral part of conduct already found violative of the Act.Thedistribution of the same blacklist to the AFU, it is also agreed, wasnot a,violation of Section 8 (b) (2).The majority decision, however,finds that the sending of the blacklist to AFU is a separate violationof Section 8 (b) (1) (A). I must disagree with this last conclusion.In my opinion, this action of the Respondent Union was clearly thesame type of effectuation of an illegal contract which we find not toconstitute a separate violation in the instance of the MCS branches.On the other hand, it is elementary that the successful effectuation ofthe contract when threatened. by the activity of dissidentmembersrequired an appeal to all sympathetic ears to refrain from supportingsuch activity.The blacklist was motivated and executed as a methodof enforcing and implementing the contract.Accordingly, - an in-trinsic part of conduct already found to conflict with Section 8 (b) (1)(A) and Section 8 (b) (2), I do not believe it constitutes or meritsfinding as a separate violation of the Act.Finally, I do not believe the record or the majority opinion offerssubstantial reasons for overruling the Trial Examiner's recommenda-tions that the Respondent Alaska be required to offer employment toBailey, Makemson, Paige, Lantz, and Theusen.Appendix AJohnO. BaineEdna M. BauschRobert D. BessetteCarolE. CampbellAlbertoW. CharlesworthJohn ChildsJoseph B. ClineHoward W. CooneyDewey Al. ErlweinFrancis J. FordeW. S. FrancisRobert C. Friend41 Inasmuch as the majority of my colleagues do not agree with this conclusion, thequestion as to the appropriate remedy for such a violation becomes academic.However, itmay be noted that the Board, inInter-City Advertising Company/of Greensboro,N. C., Inc.,89 NLRB 1103,reversed on other grounds,190 F 2d 420(C A. 4) noted that "The Boardcontinues to have power under the amended Act,as it clearly had before its enactment,to require the reinstatement with back pay of a supervisor[discharged under certainconditions]."Thepowerto order employment with back pay in the instant situationwould clearly also be present PACIFIC AMERICAN SHIPOWNERS ASSOCIATION619Thomas C. HarrisHarley E. KroneLouis LarsenJames Ralph MannThomas C. McCaffreyHugh McIntyreGeorge J. O'LearyMillard PaisleyJohn W. PattersonGeorge ResporiteVirgil J. RogersClarence E. RothausJohn W. SmoczykJames M. Triana0. Pedro VillabolAppendix BGeorge ArnoldAlvin BaileyJohn O. BaineHerbert L. BakerB. F. BarrettEdna BauschDale BecksDon BickfordCharles BirdsallElmer BlanesG. C. BoettigerHerman BolstGerald BosleyCarol E. CampbellAlberto W. CharlesworthJohn ChildsBurr D. ClineJoseph B. ClineHomer ColeHoward W. CooneyHarold S. DarlingGeorge DaveyHarry DoucetteEugene A. DouglasH. Dean DouglasHoward DowJohn R. DyerDewey M. ErlweinFrancis J. FordeDonald FosterW. S. FrancisRobert C. FriendWilliam C. GameJoseph GreenThomas C. HarrisWilliam HarrisGeorge C. HeardFred HemplemanErnest HenryHerbert HillThomas HowardWilliam JenkinsRobert E. JewellArnold W. JohnsonFrank R. JohnsonCharles L. JohnsonCharles JohnstonA. L. JonesArt D. KingHarold KrauseHarley E. KroneFrank LachicaWilliam LandePercy LandriganMarvin, E. LantzLouis LarsenCyrus LordPaul LundNorman MaginnA. L. MakemsonJames Ralph MannA. McAlveyHugh McIntyreThomas McMannusMarshall R. McMonagleWilliam B. MillerC. C. MoodyCharles Mosher 620DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorge J. O'LearyHarold PaigeBernard M. PaluckJohn W. PattersonLeroy PiersonFrank C. PonceClarence O. ReeseGeorge ResponteVirgil J. RogersJack RoperDan J. RotanDon L. RotanCharles E. RothausMathias SaboHenry SchuchardFrank SchulpeckEdward SiebertJohn SiewickEarnest ShearerAlbert SirrianiGeorge A. SmithLeslie B. SmithJohn W. SmoczykFred M. StarksRalph J. StarnesJack TaylorLester E. TaftLouis ThuesenJames M. TrianaDon W. TylerDaniel VaradyO. Pedro VillabolPeterWallropLee WhaleyAppendix CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify the employees of our members that :WE WILL withdraw and withhold all recognition from theNATIONAL UNION OF MARINE COOKS AND STEWARDS as the repre-sentative of any employees covered by our December 2, 1948, con-tract,or any supplements or amendments thereof, for thepurposes of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until said Union shall havebeen certified by the National Labor Relations Board.WE WILL cease performing or giving effect to our contract ofDecember 2, 1948, with said Union covering employees of ourmembers, or to any modification, extension, supplement, or re-newal thereof, or to any other contract, agreement or understand-ing affecting such employees entered into with said Union relat-ing to grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and untilsaid Union shall have been certified by the National Labor Rela-tions Board.WE WILL NOT otherwise interfere with the representation ofemployees of our members through a labor organization of theirown choosing. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION621WE WILL NOT enter into, renew, or enforce any agreement withany labor organization which expressly, or in its performance,requires membership in any labor organization or prevents ourmembers from securing or retaining employees on a nondiscrimi-natory basis, except to the extent authorized by Section 8 (a) (3)of the Act.WE WILL NOT encourage membership in the above-named Union,or in any other labor organization of the employees of our mem-bers, or discourage membership in PACIFIC MARINESTEWARDSUNION, AFL, or in any other labor organization of the employeesof our members, by discriminating in respect to the hire or tenureof employment or any term or condition of employment of anyemployees (including applicants for employment) of our mem-bers, except to the extent authorized by Section 8 (a) (3) of theAct.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees of our members in the exercise of the rightsguaranteed them by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a. labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL make whole the following named employees for anyloss of pay suffered as a. result of the discrimination against them :George ArnoldAlvin BaileyJohn 0. BaineHerbert L. BakerB. F. BarrettEdna BauschDale BecksRobert D. BessetteDon BickfordCharles BirdsallElmer BlanesG. C. BoettigerHerman BolstGerald BosleyCarol E. CampbellAlberto W. CharlesworthJohn ChildsBurr D. ClineJoseph B. ClineHomer ColeHoward W. CooneyHarold S. DarlingGeorge DaveyHarry DoucetteEugene A. DouglasH. Dean DouglasHoward DowJohn R. DyerDewey M. ErlweinFrancis J. FordeDonald FosterW. S. FrancisRobert C. FriendWilliam C. GameJoseph GreenThomas C. HarrisWilliam HarrisGeorge C. HeardFred HemplemenErnest HenryHerbert HillThomas Howard 622DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam JenkinsRobert E. JewellArnold W. JohnsonFrank R. JohnsonCharles L. JohnsonCharles JohnstonA. L. JonesArt D. KingHarold KrauseHarley E. KroneFrank LachicaWilliam LandePercy LandriganMarvin E. LantzLouis LarsenCyrus LordPaul LundNorman MaginnA. L. MakemsonJames Ralph MannA. McAlveyThomas C. McCaffreyHugh McIntyreThomas McMannusMarshall R. McMonagleWilliam B. MillerG. C. MoodyCharles MosherGeorge J. O'LearyHarold PaigeMillard PaisleyBernard M. PaluckJohn W. PattersonLeroy PiersonFrank C. Ponce'Clarence O. ReeseGeorge ResponteVirgil J. RogersJack RoperDan J. RotanDon L. RotanClarence E. RothausMathias SaboHenry SchuchardFrank SchulpeckJohn SiewickErnest ShearerAlbert SirrianiGeorge A. SmithLeslie B. SmithJohn W. SmoczykFred M. StarksRalph J. StarnesJack TaylorLester E. TaftLouis TheusenJames M. TrianaDon W. TylerDaniel Varady0. Pedro VillabolPeter WallropLee WhaleyWE WILL also make whole the personal representatives of EdwardSiebert for any loss of pay, bonuses, emoluments, and insurance orother death benefits sufferedas a resultof the discrimination.Allemployees of our members are free to become, remain, or refrain frombecoming or refraining, members in good standing of the above-namedunion, or any other labor organization, except to the extent that suchright may be affected by an agreement in conformity with Section 8(a) (3) of the Act.--------------------------------Employer.By --------------------------------(Representative)(Title)Dated------------------ PACIFIC AMERICAN SHIPOWNERS ASSOCIATION623Thisnotice must remain posted for sixty (60) days from the datehereof,and must not be altered, defaced, or covered by any othermaterial.Appendix DNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WEWILL withdraw and withhold all recognition from theNATIONAL UNION OF MARINE COOKS AND STEWARDS as the repre-sentative of and of our employees covered by our December 2,1948, contract, or any supplements or amendments thereof, forthe purposes of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until said Union shall have beencertified by the National Labor Relations Board.WE WILL cease performing or giving effect to our contract ofDecember 2, 1948, with said Union covering our employees, or toany modification, extension, supplement or renewal thereof, orto any other contract, agreement or understanding affecting suchemployees entered into with said Union relating to grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until said Union shall havebeen certified by the National Labor Relations Board.WEWILL NOT otherwise interfere with the representation of ouremployees through a labor organization of their own choosing.WEWILL NOT enter into, renew, or enforce any agreement withany labor organization which expressly or in its performancerequires membership in any labor organization or prevents us fromsecuring or retaining employees on a nondiscriminatory basis,except to the extent authorized by Section 8 (a) (3) of the Act.NE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or refrainfrom becoming or remaining, members in good standing ofthe above-named Union, or any other labor organization, 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept to the extent that such right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.POPE & TALBOT, INC.,Employer.By --------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Appendix ENOTICE TO ALL EMPLOYEES'Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL withdraw and withhold all recognition from theNATIONAL UNION OF MARINECOOKSAND STEWARDSasthe repre-sentative of any of our employees covered by our December 2,1948, contract, or. any supplements or amendments thereof, for thepurposes of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other condi-tions of employment, unless and until said Union shall have beencertified by the National Labor Relations Board.WE WILL cease performing or giving effect to our contract ofDecember 2, 1948, with said Union covering our employees, or toany modification, extension, supplement or renewal thereof, or toany other contract, agreement or understanding affecting suchemployees entered into with said Union relating to grievances,labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until said Union shallhave been certified by the National Labor Relations Board.WE WILL NOT otherwise interfere with the representation ofour employees through a labor organization of their own choosing.WE WILL NOT enter into, renew, or enforce any agreement withany labor organization which expressly or in its performance re-quires membership in any labor organization or prevents us fromsecuring or retaining employees on a nondiscriminatory basis,except to the extent authorized by Section 8 (a) (3) of the Act.WE WILL NOT encourage membership in the above-named union,or in any other labor organization of our employees, or discouragemembershipinthe PACIFICMARINE STEWARDS UNION,AFL, PACIFIC AMERICAN SHIPOWNERS ASSOCIATION625or in any other labor organization of our employees, bydiscriminating in regard to their hire or tenure of employment orany term or condition of employment, except to the extent au-thorized by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere wish, restrain, orcoerce our employees in the exercise of the right guaranteedthem by Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8 (a) (3) of the Act.WE WILL OFFER to Thomas J. Howard immediate employmentin the position previously applied for and discriminatorily deniedhim, or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him wholefor any loss of pay suffered as a result of the discrimination. Ifno such positions are presently available, we will place him upona preferential hiring list and thereafter offer him employment asit becomes available and before other persons are hired for suchwork.All our employees are free to become, remain, or refrain frombecoming or remaining, members in good standing of the above-named union, or any other labor organization, except to the extentthat such right may be affected by an agreement in conformity withSection 8 (a) (3) of the Act.AMERICANMAIL LINE, LTD.,Employer.By -------------------------------(Representative)(Title)Date --------------------This notice must remain posted for sixty (6Q) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Appendix FNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL withdraw and withhold all recognition from theNATIONAL UNION OF MARINE COOKS AND STEWARDS as the repre-sentative of any of our employees covered by our December 2,1948, contract, or any supplements or amendments thereof, for 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until said Union shall havebeen certified by the National Labor Relations Board.WE W%L cease performing or giving effect to our contract ofDecember 2, 1948, with said Union covering our employees, or toany modification, extension, supplement or renewal thereof, orto any other contract, agreement or understanding affecting suchemployees entered into with said Union relating to grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until said Union shall havebeen certified by the National Labor Relations Board.WE WILL NOT otherwise interfere with the representation of ouremployees through a labor organization of their own choosing.WE WILL NOT enter into, renew, or enforce any agreement withany labor organization which expressly or in its performancerequires membership in any labor organization or prevents usfrom securing or retaining employees on a nondiscriminatorybasis, except to the extent authorized by Section 8 (a) (3) of theAct.WE WILL NOT encourage membership in the above-named Union,or in any other labor- organization of our employees, or discouragemembership in the PACIFIC MARINE STEWARDS UNION, or in anyother labor organization of our employees, by discriminating inregard to their hire or,tenure of employment or any term or con-dition of employment, except to the extent authorized by Section 8(a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed themby Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labortion 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of pay suffered as aresult of the discrimination.If no such positions are presentlyavailable, we will place them upon a preferential hiring list andthereafter offer them employment as it becomes available andbefore other persons are hired for such work.John 0. BaineJohn ChildsEdna M. BauschJoseph B. ClineRobert D. BessetteHoward W. CooneyAlberto W. CharlesworthDewey M. Erlwein PACIFIC AMERICAN SHIPOWNERS ASSOCIATIONFrancis J. FordeW. S. FrancisRobert C. FriendThomas C. HarrisHarley E. KroneLouis LarsenJames Ralph MannThomas C. McCaffreyHugh McIntyre627George J. O'LearyMillard PaisleyJohn W. PattersonVirgil J. RogersClarence E. Rothaus'John W. SmoczykJamesM. Triana0. Pedro VillabolWE WILL. OFFER to the employees named below immediate em-ployment in the respective positions previously applied for anddiscriminatorily denied them, or in substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay suffered asa result of the discrimination. If no such positions are presentlyavailable, we will place them upon a preferential hiring list andthereafter offer them employment as it becomes available andbefore other persons are hired for such work.George ArnoldHerbert L. BakerJohn O. BaineB. F. BarrettEdna BauschDale BecksDon BickfordCharles BirdsallElmer BlanesG. C. BoettigerHerman BolstGerald BosleyAlberto W. CharlesworthJohn ChildsBurr D. ClineJoseph B. ClineHomer ColeHoward W. CooneyHarold S. DarlingGeorge DaveyHarry DoucetteEugene A. DouglasH. Dean DouglasHoward DowJohn R. DyerDewey Al. ErlweinFrancis J. FordeDonald FosterW. S. FrancisRobert C. FriendWilliam C. GameJoseph GreenThomas C. HarrisWilliam HarrisGeorge C. HeardFred HemplemenErnest HenryHerbert HillThomas HowardWilliam JenkinsRobert E. JewellArnold W. JohnsonFrank R. JohnsonCharles L. JohnsonCharles JohnstonA. L. JonesArt D.-KingHarold KrauseHarley E. KroneFrank LachicaWilliam LandePercy Landrigan 628DECISIONS OF' NATIONALLABOR RELATIONS BOARDLouis LarsenCyrus LordPaul LundNorman MaginnJames Ralph MannA. McAlveyHugh McIntyreThomas McMannusMarshall R. McMonagleWilliam B. MillerG. C. MoodyCharles MosherGeorge J. O'LearyBernard M. PaluckJohn W. PattersonLeroy PiersonFrank C. PonceClarence O. ReeseVirgil J. RogersJack RoperDan J. RotanDon L. RotanClarence E. RothausMathias SaboHenry SchuchardFrank SchulpeckJohn SiewickErnest ShearerAlbert SirrianiGeorge A. SmithLeslie B. SmithJohn W. SmoczykFred M. StarksRalph J. StarnesJack TaylorLester E. TaftJames M. TrianaDon W. TylerDaniel Varady0. Pedro VillabolPeterWallropLee WhaleyWE WILL make whole the following named employees for anyloss of pay suffered as a result of the discrimination against them :Alvin BaileyHarold PaigeCarol E. CampbellGeorge ResponteMarvin E. LantzLouis TheusenA. L. MakemsonWE WILL also make whole the personal representatives ofEdward Siebert for any loss of pay, bonuses, emoluments, andinsurance or other death benefits suffered as a result of the dis-crimination.All our employees are free to become, remain, or refrain from be-coming or remaining, members in good standing of the above-namedunion, or any other labor organization, except to the extent that suchright may be affected by an agreement in conformity with Section8 (a) (3) of the Act.ALASKASTEAMSHIPCOMPANY,Employer.By ----------------------------------(Representative)(Title)Date -------------------- PACIFIC AMERICAN SHIPOWNERS ASSOCIATION629This notice must remain posted for sixty (60) days from the datehereof; and must not be altered, defaced or covered by any othermaterial.Appendix GNQTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILLceaseperforming or giving effect to our contract ofDecember 2, 1948, with PACIFIC AMERICAN SHIPOWNERS ASSOCIA-TION on behalf of its employer members or successors, or to anymodification; extension, supplement or renewal thereof, or toany other contract, agreement, or understanding affecting em-'ployees covered by the afore-mentioned contract entered intowith said companies relating to grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of em-ployment, unless and until we shall have been certified by theNational Labor Relations Board.WE WILL NOT cause or attempt to cause any of the afore-men-tioned employers, their officers, agents, successors, or assigns todiscriminate against their employees or applicants for employ-ment in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesof any of the afore-mentioned employers, their successor or as-signs, in the exercise of the rights guaranteed them by Section7 of the Act, or the right to refrain therefrom, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL make whole the following named employees for anyloss of pay suffered because of the discrimination- against them:George ArnoldAlvin BaileyJohn O. BaineHerbert L. BakerB. F. BarrettEdna Bausch-Dale Becks .Robert D. BessetteDon BickfordCharles BirdsallElmer BlanesG. C. Boettiger998666-vol.98-53-41Herman BolstGerald Bosley,Alberto CharlesworthJohn ChildsBurr D. ClineJoseph B. ClineHomer ColeHoward W. CooneyHarold S. Darling -George DaveyHarry Doucette-Eugene A. Douglas 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. Dean DouglasHoward DowJohn R. DyerDewey M. ErlweinFrancis J. FordeDonald FosterW. S. FrancisRobert C. FriendWilliam C. GameJoseph GreenThomas C. HarrisWilliam HarrisGeorge C. HeardFred HemplemenErnest HenryHerbert HillThomas HowardWilliam JenkinsRobert E. JewellArnold W. JohnsonFrank R. JohnsonCharles L. JohnsonCharles JohnstonA. L. JonesArt D. KingHarold KrauseHarley E. KroneFrank LachicaWilliam LandePercy LandriganLouis LarsenCyrus LordPaul LundNorman MaginnJames Ralph MannA. McAlveyThomas C. McCaffreyHugh McIntyreThomas McMannusMarshall R. McMonagleWilliam B. MillerC. C. MoodyCharles MosherGeorge J. O'LearyMillard PaisleyBernard M. PaluckJohn W. PattersonLeroy PiersonFrank C. PonceClarence O. ReeseVirgil J. RogersJack RoperDan J. RotanDon L. RotanClarence E. RothausMathias SaboHenry SchuchardFrank SchulpeckJohn SiewickErnest ShearerAlbert SirrianiGeorge A. SmithLeslie B. SmithJohn W. SmoczykFred M. StarksRalph J. StarnesJack TaylorLester E. TaftJames M. TrianaDon W. TylerDaniel Varady0. Pedro VillabolPeter WallropLee WhaleyWE HAVE no objection to the employment of the above-namedpersons without discrimination because of their nonmembershipin our union or membership in other unions.We have givenAlaska Steamship Company notice to this effect.WE HAVE no objectionto theclearance for employment byAlaska Fishermen'sUnion of the employees named in our April11, 1949, blacklist, without discrimination because of the em- PACIFIC AMERICAN SHIPOWNERS ASSOCIATION631ployees' nonmembership in our union or membership in otherunions.We have given Alaska Fishermen's Union notice to thiseffect.WE WILL make whole the following named employees for anyloss of pay suffered as a result of the discrimination against them :Alvin BaileyHarold PaigeCarol E. CampbellGeorge ResponteMarvin E. LantzLouis ThuesenA. L. MakemsonWE WILL also make whole the personal representatives of Ed-ward Siebert for any loss of pay, bonuses, emoluments, and in-surance or other death benefits suffered as a result of thediscrimination.NATIONAL UNION OF MARINE COORS AND STEWARDS,Labor Organization.By ------------------------------------------------------(Representative)(Title)Dated ---------------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by Don L.Rotan, an individual,on April 1,1949, andamended on October 12,1949, in Cases Nos. 19-CA-186,187, 188, and 189, andon April 1,1949, in Case No. 19-CB-46,and upon charges filed by Pacific MarineStewards Union,AFL (hereinafter called PMSU),on May 16, 1949,in Case No.19-CA-213 and September 22, 1949,in Case No.19-CB-78, by Franklin Barks-dale, an individual,on December 27, 1948, in Case No.19-CB-32, by Marshall R.McMonagle,an individual, on June 1,1949,in Case No.19-CB-61,and by LouisA. Thuesen,an individual,on July 7,1949, in Case No. 19-CB-65, the GeneralCounsel of the National Labor Relations Board(hereinafter called the Board),by the Regional Director of the Nineteenth Region(Seattle,Washington),issueda consolidated complaint dated October 24, 1949,against Pacific American Ship-owners Association(hereinafter called PASA),PacificMaritime Association(hereinafter called PMA),Alaska Steamship Company(hereinafter calledAlaska),American Mail Line,Ltd. (hereinafter called American Mail), Pope &Talbot, Inc. (hereinafter called P & T and all of said companies being herein-after collectively called Respondent Companies),and National Union of MarineCooks & Stewards,010 (hereinafter called MCS,and MCS and RespondentCompanies being hereinafter collectively called Respondents),alleging thatRespondents had engaged and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1), (2), and (3), as to Respond-ent Companies,and Section8 (b) (1) (A)and (2),as to MCS,of the NationalLabor Relations Act, as amended(hereinafter called the Act), 61 Stat. 136. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the complaint, the order consolidating the cases, the charges and anotice of hearing were duly served upon Respondents.With respect to theunfair labor practices, the complaintas amendedat the hearing alleged in sub-stance that : 1 (a) Respondent Companies on December 2, 1948, entered into,and have since observed and carried out, a contract with MCS providing,interalia,for preferential hiring ofmembersof MCS, replacement of employees bymembers of MCS, and hiring of employees through the offices of MCS; (b) onor about January 11, March 31, and May 16, 1949, Alaska refused to employrespectively 54, 92, and 78 qualified applicants for employment in the stewardsdepartment of its vessels because of the contract with MCS; (c) on or aboutDecember 8, 1948, American Mail refused to employ Thomas J. Howard, aqualified applicant for employment in the stewards department of itsvesselsbecause of the contract, and by the execution and observance of the contract,discriminatorily discharged Howard; (d) on various respective dates in late1948 and early 1949, Alaska refused to employ 11 qualified applicants for em-ployment in the stewards department of its vessels because of the contract;(e) Alaska, P & T, and American Mail, by the execution and observance of thecontract with MCS, discriminatorily discharged 53 employees;(f)a union-security agreement had never been authorized pursuant to the provisions ofSection 9 (e) of the Act; (g) by the foregoing conduct, Respondent Com-panies engaged in unfair labor practices within the meaning of Section 8 (a)(1), (2), and (3) of the Act; and 2 (a) MCS in 1934, 1936, 1946 and moreparticularly in 1948, engaged in strikes against Respondent Companies, an ob-jective of which was the obtaining of preference of hiring for its members; (b)on December 2, 1948, MCS entered into and has since observed and carried outthe above-described contract with Respondent Companies; (c) on or aboutApril 11, 1949, MCS circulated among other maritimeunionsa blacklist of mostof the applicants for employment referred to above; (d) on or about April 29,1949,MCS refused to permit the 92 applicants to register or use the facilitiesof its hall to attempt to obtain employment as stewards; (e) from December 21,1948, to date, MCS supplied personnel through its hiring hall for the stewardsdepartment of vessels operated by Alaska, P & T, AmericanMail, and othercompanies and refused to dispatch or consider for dispatching any of the aboveapplicants for employment with said companies; (f) MCS, by the enforcementof the contract of December 2, 1948, both caused Alaska, P & T, and AmericanMail discriminatorily to refuse to employ any of the above applicants for em-ployment and caused said companies discriminatorily to discharge Howard and53 other employees, because their membership in MCS had been terminated;(g)MCS, from October 10, 1948, to March 1949, maintained armed guards at itshall who displayed hostility towards persons suspected of rival union activityand thereby prevented the above applicants from using the hall to obtain em-ployment because of fear of bodily harm; (h) by the foregoing conduct. MCSengaged in unfair labor practices within the meaning of Section 8 (b) (1) (A)and (2) of the Act.Each of Respondents filed an answer, denying the commission of any unfairlabor practices and certain of the substantive allegations of the complaintInaddition MCS' answer affirmatively alleged that the pertinent provisio1i' of theAct, both inherently and as construed and applied, were unconstitutional 'iAs uniformly held by the Board, the constitutionality of all legislation is assamprl untildecided to the contrary by the courts.Rite-Form Corset Company, 75NLRB 174NationalMaritime Union,78 NLRB 971: PACIFIC AMERICAN SHIPOWNERS ASSOCIATION633Pursuantto notice a hearing was held in Seattle, Washington, on various daysfrom November 29, 1949, to January 28, 1950, and in San Francisco, California,on January31 and February 1, 1950, before the undersigned, Robert L. Piper, theTrialExaminerduly designated by the Chief TrialExaminer.All parties exceptBarksdale,who did not appear, were represented by counsel, participated in thehearing,and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce"evidence bearing upon the issues.At the opening of the hearing, Respondents moved to strike various allegationsof the complaint.MCS' motion to strike a portion of paragraph .22 of thecomplaint, which alleged that certain strikes, and the objectives thereof, engagedin by MCS prior to 1947 were unfair labor practices, was granted, upon thegrounds that all of this alleged activity took place more than 6 months prior tothe service of any charge against MCS.All other motions to strike were denied.During the hearing the General Counsel made various motions to amend thecomplaint, all of which were granted, together with corresponding amendmentsto the respective answers denying theamended allegations.It would serve nouseful purpose to review here all of these amendments.One of them added thenames anddates of Carol E. Campbell, May 2, 1949, and Ralph J. Starnes, De-cember 7, 1948, to the list of applicants to Alaska for employment in paragraph47 of the complaint, and deleted therefrom Dan J. Rotan, February 1, 1949.An-other specifically listed 53 named employees in lieu of a general group allegedto have been discriminatorily discharged by Alaska, P & T, and American Mailin paragraphs62, 63, and 64. In addition the General Counsel reserved the rightto add to this list the names of certain persons employed by Northland Transporta-tion Company (hereinafter called Northland), at the time of the P1948 strike, onthe theory that they were legally employees of Alaska.At the conclusion of the General Counsel's ease-in-chief, Respondents made anumber of motionsto dismiss the complaint and various portions thereof.Allof these motions were denied, except MCS' motion to dismiss paragraph 42 as tocertain named individuals, which was granted as to Ernest Bahr, Adolph Baide,Jr., John E. Boers, J. R. Costello, John Davis, W. H. Davis, Douglas Delzell, TheoErlwein, Don Forrest, Reino Heija, WilburHigginson,John Kubath, Tony Man-zano,C.H. McCormick, John McGann, Al Mundt, Arnold Rockstad, Gus Sinclair,and Carl Singer, because of failure of proof. In addition, ruling was reserved onRespondents'motion to dismiss paragraphs 62, 63, 64, and 65 as to certain namedindividuals on the grounds that they were not employees of Alaska, P & T, orAmericanMail,and is disposed of by the findings and conclusions hereinaftermade.At the conclusion of oral testimony, Respondents' renewed motions todismisswere denied.The General Counsel's unopposed motion to dismiss the complaintas to FranklinBarksdale was granted. Pursuant to stipulation, all partieswere afforded 6 months within which to take and offer in evidence depositionsof any individuals alleged to have been discriminated against who had nottestified.No such depositions were offered.The General Counsel reserved theright to have marked and offered in evidence as his exhibits, subject to Respond-ents' objections, two certain crew lists of theLucidorandPalisana,vessels op-erated by Northland.These exhibits were offered, have been marked as GeneralCounsel's exhibits 28 and 29, and are hereby received in evidence.All partieswaived oral argument.The 6 months for taking depositions having expired, the hearing was formallyclosed pursuant to anorder served upon all parties.Thereafter, pursuant toleave grantedin the order, counsel for Respondent Companies, counsel for 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDPMSU and Don L. Rotan, and the General Counsel filed briefs which have beenconsidered.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTITHE BUSINESS OF RESPONDENT COMPANIES(a)Alaska is a Washington corporation maintaining its principal office anddocks at Seattle, Washington, where it is engaged in the operation of seagoingvessels in the offshore and Alaska maritime trade.During 1948 Alaska operatedapproximately 20 vessels, transporting in excess of 20,000 passengers and 400,000tons of freight, principally between the State of Washington and the Territory ofAlaska.Alaska stipulated that it is engaged in interstate commerce. I findthat Alaska is engaged in commerce within the meaning of the Act.(b)American Mail is a Delaware corporation maintaining its principal officeand docks at Seattle, Washington, where it is engaged in the operation of sea-going vessels in the offshore maritime trade.During 1948 American Mailoperated approximately 10 vessels, transporting in excess of 100 passengers and50,000 tons of freight, principally in the Oriental trade.American Mail stipulatedthat it is engaged in interstate commerce. I find that American Mail is engagedin commerce within the meaning of the Act.(c)P & T is a California corporation maintaining its principal office anddocks at Seattle, Washington, where it is engaged in the operation of seagoingvessels in the offshore maritime trade.During 1948 P & T operated approxi-mately 14 vessels, transporting in excess of 200,000 tons of freight between portsin the United States and ports outside the United States. P & T stipulated thatit is engaged in interstate commerce. I find that P & T is engaged in commercewithin the meaning of the Act.(d)PASA was a nonprofit California corporation maintaining its principaloffice and place of business in San Francisco, California. It was an associationof steamship companies (including Alaska, American Mail and P & T), whichoperated vessels between Pacific Coast ports and other ports of the UnitedStates and foreign countries. Its principal business was to act on behalf of itsmembers in labor relations matters, including the negotiation and execution ofcollective bargaining agreements.The Board has found PASA to be an employerwithin the meaning of the Act,' and accordingly I so find.(e)PMA is a nonprofit California corporation maintaining its principal officeand place of business in San Francisco, California.By an agreement dated May20, 1949, PASA, Waterfront Employers Association of the Pacific Coast, andWaterfront Employers Association of California were consolidated and becamePMA. PMA assumed the rights, properties, debts, and liabilities of its pred-ecessor corporations, and came into formal existence on June 3, 1949. Itsprincipal business is to act on behalf of its members (including Alaska, AmericanMail and P & T), in labor relations matters, including the negotiation andexecution of collective bargaining agreements.The Board has found PMA tobe an employer within the meaning of the Act,' and accordingly I so find.U. THE ORGANIZATIONSINVOLVEDMCS is a labor organization admitting to membership employees of RespondentCompanies.2 Pacific American Shipowners Association,80 NLRB 6222Pacific MaritimeAssociation, 89 NLRB 894. PACIFIC AMERrCAN SHIPOWNERS ASSOCIATION635PMSU is a labor organization admitting to membership employees of Respond-ent Companies.III.THE UNFAIRLABORPRACTICESA. C1eronology of eventsThe history of labor relations in the Pacific Coast maritime industry hasbeen ably documented in other cases, and will not be repeated here. Suffice itto say that in 1935 an arbitration award settled then pending disputes in theindustry, and subsequent contracts between MCS and the shipping companies.'were based upon this award. In 1937, following a strike in 1936, MCS obtainedfrom the employers an agreement to hire steward personnel only from MCS'hiring hall, and to give preference of employment to MCS members. Similarprovisions have been included in each succeeding contract.Pursuant to theseprovisions, employees are dispatched to the ships from MCS' hiring hall byitsdispatcher.Because of the nature of the industry and in order to dis-tribute work, MCS has evolved a system known as "rotary hiring." For adetailed discussion of;tliis system, the reader is referred toNational Union ofMarine Cooks and Stewards,90 NLRB 1099. Briefly, it provides for rotationbers whose dues are paid in full are permitted to register.They do so accord-ing to the job classifications for which they are qualified.The time and dateof such registration is recorded.When jobs come in, periodic calls are madeat the hiring hall, and the job is posted on a bulletin board.Members then"bid," or "throwin," for such jobs by giving their registration cards to thedispatcher.The member with the oldest date of registration gets the job.New union recruits are passed upon by MCS, and if approved, issued permitcards.If no members bid for a job, then "permit" holders may bid and bedispatched to the job.After each voyage, all jobs held by permit holders areagain posted and bid for by members, who in this manner "bump," or replace,permit holders.Only if no member desires the job is a permit holder reshipped.In addition, no permit holder may be promoted. Certain union requirementsinvolving time worked, performance and other factors exist for promotionfrom a permit holder to a member. By controlling the issuance of permitsand admission to membership, MCS effectively controls the employment of allapplicants.It is apparent that the system results in rotation of employmentamong paid-up members.However, it also results in absolute preference for--suchmembers, not only in hiring but also in tenure, because permit holders.may be bumped by members.In the spring of 1948, negotiations for a new contract were commencedbetween PASA and MCS. The then existing contract was to expire June 15,,1948.Among its other demands, MCS desired the continuation of the unionhiring hall and preference of employment for its members.At about the sametime, certain organizing activities among the stewards department employeesof Respondent Companies were begun by the Sailors Union of the Pacific(hereinafter called SUP).Negotiations between PASA and MCS continuedthroughout the spring but no agreement was reached. The United StatesDistrict Court for the Northern District of California, pursuant to the pro-visions of Sections 208 and 209 of the Labor Management Relations Act of1947, issued a temporary restraining order on June 14, and an 80-day injunctionOn July- 2, preventing a strike.On August 31, MCS proposed a contract toPASA providing for preference of employment based on seniority, and prohibitingdiscrimination in hiring because of union membership or lack thereof.Noagreement was reached.On September 2, 1948, upon the expiration of the 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDinjunction,MCS struck against all members of PASA. The strike lasted for3 months.In October SUP requested Alaska to recognize it as the bargaining representa-tive of Alaska's steward department employees, which was not done.On October28 SUP filed a petition for certification as such representative with the Board,which was denied on November 26. During October, November; and- Decemberof 1948, and thereafter in 1949, the Seattle branch of MCS took actionagainstthe rival activity of SUP.By formal action the Seattle'branch expelled thoseof its members found guilty of rival union activity,and resolved to blacklistthem with affiliated unions and the other branches of MCS..In the latter part of November negotiations were resumed between PASA andMCS. Considerable progress toward agreement was made.With respect tohiring provisions MCS was advocating agreement on the basis of its seniorityproposalof August 31.However, just before agreement was reached, PASAproposed a renewal of the former clauses on hiring, which provided for employ-ment through MCS' hiring hall and preference for its members.The concurrentdispute with the Longshoremen's union having been settled upon such a basis,PASA urged uniformity in the contracts.On December 2, 1948, a contract wasexecuted between PASA and MCS, containing substantially the same provisionsas the previous contract in regard to hiring and preference of employment.Nounion-security provisions have ever been authorized pursuant to Section 9 (e) ofthe Act.On December 6 the strike was formally terminated and ships beganto sail.During the strike those members of MCS who'had signed SUP pledge cardsand others who were dissatisfied with MCS for various reasons organized a unionoriginally known as Marine Cooks and Stewards,-AFL, anti-Communist.Thisunionwas affiliated with SUP, and ultimately changed its name to PMSU in thelatter part of 1948.For reasons not divulged in the record, SUP did not takethe members of this group into its own ranks, although nearly all of them hadsigned SUP pledge cards.They had all been members of MCS and had sailedin the stewards department of Respondent Companies.When the ships began to sail, Alaska, American Mail and P & T secured theirsteward personnel from MCS as they had in the past, pursuant to thecontractof December 2.Although many of the members of PMSU were either employeesof Alaska at the commencement of the strike or former employees,none of themwere dispatched by MCS or employed by Alaska.As previously noted, MCS hadexpelled them from membership and had taken action to blacklist them withaffiliated unions and other MCS branches.From December until the spring of1949, various individuals made personal applications for employment in thestewards department to Alaska and American Mail, but none were employed. Inthe latter part of December 1948, PMSU members- at a union meeting authorizedDon Rotan, PMSU organizer and leader, to seek work for them and to makeapplications for employment.All of the members individually authorized Rotanto act as their agent in this respect,,and members who subsequently joined andothers also individually so authorized him.On January 7, 1949, Rotan submitteda list of 54 names to Alaska, with an inquiry whether the persons named wereacceptable for employment.On January 11, Alaska advised Rotan that they allwere acceptable for employment but upon advice of counsel refused to give Rotana letter to that effect.On March 18; SUP filed its second petition for certifica-tion with the Board.On March 31, Rotan applied in writing to` Alaska for theemployment of 92 named individuals.On April 11, Alaska replied, refusing totake any action.On April 11, MOS sent a letter and the blacklist to the AlaskaFishermen's Union (hereinafter called AFU), characterizing the persons listed PACIFIC AMERICAN SHIPOWNERS ASSOCIATION637as disrupters, deserters,, and renegades, and pointing out that they might try toobtain employment in other branches of the industry.On April 16, Rotan wroteto Harris,Seattle agent of MCS, inquiring about the MCS status of the 92 personsnamed inthe application of March 31 to Alaska, requesting MCS to permit themto seek employment through its facilities, and agreeing to tender all MCS duesand assessments if they would be allowed to register under MCS procedure with-out fear of bodily harm or threats.On April 29, Harris replied that the unionhall was.open_daily to transact business, but that Rotan must have contacted thewrong Party, because MCS was not an employer and had no jobs to offer anyone.The inquiries concerning union status, tendering of dues, and permission toregister and seek employment through MCS facilities were ignored.On May 7,Rotan, having been informed by Alaska that it was going to recommission theS. S.Aleutianand employ a crew, applied for all of the positions in the stewardsdepartment of theAleutianexcept chief steward.He submitted to Alaska alist of 78 applicants, 1 for each rating in that department.On May 12, Rotancontacted Alaska concerning this application and was referred to its counsel,who refused to employ any of the applicants. On May 13, Alaska ordered astewards crew for theAleutianfrom MCS, and requested Harris toinclude insuch crew and dispatch 6 certain employees who had been employed on theAleutianwhen the strike began.The 6 persons requested were among the 78applicants submitted; by Rotan.On May 14, Alaska hired the entire stewardscrew for theAleutianfrom MCS. On May 25, Harris replied to Alaska's letterof May 13, saying that all means possible had been used without success to locatethe 6 named persons, and that none of them had made themselves available foremployment.He further told Alaska that they were out of the industry. (All6 were included in Rotan's letter of April 16 to Harris.)B. Issues,contentions,and conclusions1.The execution and enforcement of the contractThe complaint alleged that by the mere execution and continued existence ofthe contract of December 2, 1948, Respondent Companies interfered with, re-strained, and coerced employees in violation of Section 8 (a) (1) of the Act, andby the execution and observance of the contract, discriminated against them inviolation of Section 8 (a) (3) ; and that by the mere execution, continuedexistence and application of the contract to the 8 a 3's, MCS restrained andcoerced employees in violation of Section 8 (b) (1) (A), and caused or attemptedto cause Respondent Companies to discriminate against employees in violationof Section- 8 ^ (b) (2).Respondents admitted execution of the contract and conceded that no author-ization for union-security provisions had been secured from the Board pursuantto Section 9 (e) of the Act. The Board has already found this same contractN iolative of the Act'Briefly, the contract provides that Respondent Companiesshall secure all stewards department employees through the offices of MCS andgive preference of employment to members of MCS, that permit men may bereplaced by book members, and that permit men so replaced shall be consideredlaid off.For the reasons stated by the Board,' it is found that MCS violatedSection 8 (b) (2) of the Act by the execution and enforcement of the contract.Itmust now be considered well settled that the mere execution and observanceby a union of a contract containing illegal union-security clauses does not restrain*National Union of MarineCooksand Stewards,90 NLRB 1099.1 See footnote 4, supra. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coerce employees within the meaning of Section 8 (b) (1) (A).' The allega-tion of the complaint also included the language "by the application [of thecontract] to the 8 (a) 3's."However, the complaint contains separate and distinctallegations that MCS violated Section 8 (b) (1) (A) by actually causing Respond-ent Companies to discriminatorily discharge or refuse to employ certain specificemployees, which will be considered hereinafter.Accordingly, the section of thecomplaint presently under consideration is treated as an allegation that theexecution and observance of the contract, separate and distinct from its applica-tion to specific persons, is violative of Section 8 (b) (1) (A). For the reasonsstated, it is not so found.By the execution and continued existence of the contract, containing illegalunion-security provisions, Respondent Companies interfered with, restrained, andcoerced employees in violation of Section 8 (a) (1) of the Act; by the executionand observance of the contract, Respondent Companies discriminated againstemployees in violation of Section 8 (a) (3) of the Act'The complaint also alleged that by the execution and enforcement of thecontract, and the discharge of and refusal to employ specific individuals, Re-spondent Companies contributed "other support" to MCS in violation of Section8 (a) (2).The Board has heretofore determined that the execution of such a contractcontributes support to a union, and accordingly it is found that RespondentCompanies violated Section 8 (a) (2) by the execution and enforcement of thecontract'2.The alleged attempt to cause discrimination by the 1948 strikeThe complaint alleged that MCS engaged in strikes against Respondent Connpanies in 1934, 1936, 1946, and 1948, an objective of which was the obtaining ofpreference of hiring, for its members, and that by such conduct MCS violatedSection 8 (b) (1) (A) and (2). Upon motion, the allegations concerning the1934, 1936, and 1946 strikes were stricken, because of the 6 months' limitationcontained in Section 10 (b). Considerable proof was received with respect tothe objectives of the 1948 strike, which culminated in the contract of December2.However, this same allegation has already been ruled upon by the Boardin theNational Union of Marine Cooks and Stewardscase,supra.The Boardthere found that the securing of an illegal preference of hiring clause was notan objective of the strike, because MCS' last prestrike proposal provided forhiring upon a nondiscriminatory seniority basis, and the hiring clause ultimatelyincorporated in the contract was proposed by Respondent Companies. I considermyself bound by the Board's decision of this same issue. In effect, it amountstores judicata.As the Board said concerning another realleged violation whichit had dismissed in a prior case : "In these circumstances, we do not feel thatitwill effectuate the purposes of the Act further to consider the manner inwhich .... Accordingly, we hereby strike [the allegation] from the complaint."'Additional evidence of the alleged violation was offered in that case, as it was,in this.Even if the Board had not decided this issue, the evidence in the recorddoes not persuade me that an objective of the 1948 strike was the securing ofillegal preference of hiring.Accordingly, for the reasons stated, the 1948 strikeis not found violative of Section 8 (b) (1) (A) or (2).6NationalMaritime Union,78 NLRB 971 (enfd 175 F.2d 686,cert. den., 338 U. S.954);Amalgamated Meat Cutters Union,81 NLRB 1052.'Paci'ficMaritimeAssociation,89 NLRB894;Acme MattressCompany,Inc,91 NLRB1010.s Julius Resnick,Inc,86 NLRB 38.°Calitruit Canning Company,78 NLRB 112. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION6393.Thecirculation of the blacklist by MCSThe complaint alleged that MCS violated Section 8 (b) (1) (A) and (2)by the circulation among other maritime unions of a letter and a list of namesof former members, characterizing them as renegades and attempting to preventtheir employment.The record reveals that during the fall of 1948, the Seattlebranch of MCS by formal action expelled certain members suspected of SUPactivity and resolved to blacklist them with its other branches and affiliatedmaritime unions. It further- reveals that on April 11, 1949, such a list wassent to AFU, with the observation that: "While these renegades have beencompletely discredited and defeated, they may attempt to obtain employmentin other sections of the industry, particularly when the fishing season opens."Harris, port agent of MCS' Seattle branch, admitted this list and letter weresent to all MCS branches as well.The existence and distribution of the black-listwere known to those named in it. Its effectiveness was established in therecord.4 number of the men on the blacklist attempted to secure employmentin the Alaska canning industry.After receiving favorable responses from theemployers, they were referred to AFU, which had a contract with the employersrequiring union membership and clearance.AFU, having received the blacklistfrom MCS, refused to clear for employment any of the men on the list whoapplied to them.The General Counsel urged that this conduct by MCS vio-lated Section 8 (b) (2) upon two theories: one, that AFU (and presumablythe other MCS branches) was acting as agent for the employers and thereforethe conduct was an attempt to cause them to discriminate ; and two, that Sec-tion 8 (b) (2) prohibitsuniondiscrimination, as distinguished from causingor attempting to cause an employer to discriminate.With respect to the first,it is undisputed that the blacklist was sent to other unions, and not to employ-ers.Concededly, under certain circumstances a union might be found to bean agent of an employer. Section 8 (b) (2) prohibits causing or attemptingto cause anemployerto discriminate.I do not belive that there is sufficientevidence in the record to establish that AFU was acting as an agent for anyemployer, and that therefore the sending of the blacklist by MCS to AFU wasan attempt to cause an employer to discriminate.As far as the distributionto other MCS branches is concerned, I have already found that MCS attemptedto cause Respondent Companies to discriminate by the execution and enforce-ment of the-contract. Its blacklisting among its various branches of personsexpelled from membership was actually a facet of such enforcement, becausethe contract provided for preferential hiring of its members.Accordingly,this alleged violation is actually a part of conduct already found violative ofSection 8 (b) (2). The General Counsel's second theory is based upon thelanguage of Section 8 (b) (2), which makes it an unfair labor practice for alabor organization "to cause or attempt to pause an employer to discriminateagainst an employee in violation of subsection (a) (3)or to discriminate againstan employee with respect to whom membership in such organization has beendenied or terminated on some grounds other than his failure to tender theperiodic dues . . ."The theory of the General Counsel apparently is that theemphasized portion of the section prohibits union discrimination, as distin-guished from causing or attempting to cause an employer to discriminate.Thisis a novel theory, which I find unsupported by any decision.Admittedly thelanguage of the section is not entirely clear, because the disjunctive "or" mayrefer back to the labor organization, or to the employer.However, the uniforminterpretation of the section and its legislative history support the (view thatit is meant to prohibit causing or attempting to cause employer discrimination,and not union discrimination independent of an employer. For the reasons 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated,the distribution of the blacklistby MCSis not found violative of Sec-tion 8 (b) (2).It is clear,however,that the distribution of the blacklist to other unions didrestrain and coerce employees in the exercise of the rights guaranteed by Section7, as prohibited by Section8 (b) (1) (A).Engaging in union activity in supportof PMSU and SUP, and refraining fromMCS activity,are clearly rights guar-anteed by Section7.The Boardhas had frequent occasion to define the typesof activity prescribed by Section8 (b) (1) (A),and among them is the threatof economic action to prevent the exercise of rights guaranteed by Section 7.10This conduct was not only a threat of economic action, but its actual effectuation.By the action taken, MCS prevented employees from obtaining work in otherbranches of the maritime industry.The obvious effect was to restrain and coercethem in the exerciseof their rightsunder Section7.As the Boardhas said:"Section8 (b) (1) (A)proscribes the threat of economic action. It would beanomalous to conclude that the actual effectuation of the threat did not alsoconstitute restraint."11MCS contended that in any event this action,was pro-tected by Section 8 (c) as free speech. Clearly,this distribution of a blacklistwas not an expression of views, argument or opinion,without threat of reprisalor force or promise of benefit.Rather,itwas a verbalact.Athreat to distributesuch a list would obviously be unprotected by Section 8 (c). It follows that theactual effectuation-of such a threat is less entitled'to protection than the threatitself.The Board has found blacklisting to be violative of the Act since theinclusion therein of Section 8 (c).12 I find the sending of the letter and blacklistto AFU by MCS to be violative of Section 8 (b) (1) (A).4The refusal by MCS to dispatch PMSU members or to permit them to useMCS facilitiesThe complaint in this case contained 65 paragraphs,and a certain amount ofoverlapping and intertwining is present among the allegations.As has alreadybeen noted,an independent violation of Section 8 (b) (2) was not found withrespect to the distribution of the blacklist to other MCS branches,because thiswas in actuality part and parcel of the enforcement of the contract, whichenforcement had been found violative of 8 (b) (2). Similarly,an alleged inde-pendent violation of Section8 (b) (1) (A)was not found with respect to the"execution,continued existence and application to the 8(a) 3's" of the contract,because another allegation of the complaint alleged a violation of Section 8 (b)(1) (A) with respect to the actual discrimination brought about by the dischargeand refusal to employ specific persons.It would appear to serve no useful purpose,and would unduly lengthen thisreport,to find that certain conduct violated the Act, and then find that componentparts of the same conduct also violated the Act.The present allegation fallswithin this category.The complaint alleges that by refusing to dispatch certainpersons or permit them to use its hiring hall,MCS violated Section 8(b) (1) (A)and (2).The record reveals that such refusals occurred.However, such re-fusals amount to enforcement of the contract,which provides for preferenceof employment for MCS"members. The execution and enforcement of the con-tract has already been found violative of Section 8 (b) (2). In effect,the GeneralCounsel has pleaded the same violation in two different ways. It has also beenfound that the execution and enforcement of such a contract, separate and10Smith. Cabinet Manufacturing Company,Inc.,81 NLRB886 ;Seamprufe Incorporated,82 NLRB 892.11Clara-Val Packing Company,87 NLRB 703.12 RussellManufacturing Company,Inc.,82 NLRB 1081. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION641distinct from its discriminatory application to specific persons, is not violativeof Section 8 (b) (1) (A). It is true of course that the causing of discriminationagainst specific persons is violative of Section 8 (b) (1) (A), which will beconsidered herein in connection with the allegations concerning specific individ-uals.But the general observance of a discriminatory contract, as distinguishedfrom such specific application, has been found not violative of Section 8 (b) (1)(A), as not being the type of conduct proscribed by that section. For the reasonsstated, I find noseparateviolation of the Act in the refusal by MCS to dispatchnonmembers or permit them to use its hiring facilities.5.The maintenance of armed guards at the MCS hallThe complaint alleged that MCS violated Section 8 (b) (1) (A) by maintain-ing at its hiring hall armed guards who displayed a hostile attitude towardspersons affiliated with SUP, thereby restraining and coercing such personsfrom using the hall or attempting to ship out.The proof does not sustain thiaallegation.The record shows that for a period of time, arms and barricades:were maintained at the hall.However, it is undisputed that they were therefor the purpose of self-defense.Whether rightly or not, MCS anticipated apossible raid on its headquarters by SUP.For this reason arms and barri-cades were brought in.There is no evidence in the record that they were usedin any way to restrain or coerce employees in the exercise of the rights guar-anteed by Section 7.They may have caused dissatisfaction, or even fear, uponthe part of certain employees, but such does not constitute restraint and coercionof the right to engage in union activities, or refrain therefrom.A distinctionmust be made between the dictionary usage of restraint and coercion and thestatutory restraint and coercion of rights guaranteed by the Act.The right toengagein union activity, or refrain therefrom, was in no way affected by theperhaps exaggerated defense measures adopted by MCS.6.The discriminatory discharges and refusals to hireIn addition to the allegations of discrimination by the execution and observanceof the contract, the complaint alleged a series of specific discriminatory dis-charges and refusals to employ.Over 100 employees are involved, and many ofthem are included in more than one,of the different instances of alleged dis-crimination.These instances will be considered in the following order: Thedischarges,the refusal to employ individual applicants,and the group applica-tions of January 11, March 31, and May 7, 1949, to Alaska.a.The discriminatory dischargesThe complaint alleged that MCS in violation of Section 8 (b) (1) (A) (2)caused the discharge of, and Respondent Companies in violation of Section 8(a) (1) and(3) discriminatorily discharged,the 53 employees named in Ap-pendix A,by the execution and enforcement of the contract of December 2.In addition to the 53 named employees,the General Counsel contended thatcertain employees of Northland on ships operated by Northland before thestrike and by Alaska after the strike were in effect employees of Alaska andalso so discharged.For reasons hereinafter discussed,this contention is foundto be without merit.The complaint also allegedthat MCAcaused the dischargeof, and American Mail discriminatorily discharged,Thomas Howard, by theexecution and enforcement of the contract.Because of the nature of the industry, continuity of employment with oneemployer is frequently not the case.When a ship ties up, personnel register forother vacancies,and are frequently dispatched to other ships, thus terminating 642DECISIONS OF NATIONALLABOR RELATIONS BOARDtheir former employment. Practically all of the alleged dischargees had at onetime or another worked for Alaska. This was no doubt true of nearly all themembers of the Seattle branch of MCS. Certain customs and practices concern-ing continuity of employment have become established in the industry.While aship's personnel signs off the articles at the termination of each voyage, this doesnot terminate the employment relationship.The Supreme Court has so found'3The contracts entered into between Respondent Companiesand MCS recognizedthis practice by providing that any MCS member might remaincontinuously inemployment. In addition, the shipping rules of MCS provide that a member beredispatched to his position if the ship sails within 10 days. If the layoverexceeds 10 days, the employment relationship terminates.The record revealsanother instance where employment status continues.When a strike occurs,those employees who tie up a ship are entitled to be redispatched to it uponthe termination of the strike, and remain employees of the company employingthem at the time of the strike. This practice and custom was recognized byRespondent Companies and MCS. It is also found in MCS' shipping rules. Itis this category of employment status which applies to the instant allegation ofdiscriminatory discharge.The General Counsel contended that allof the 53'named employees were woiking for Alaska at the time of the strike,and thus-were its employees when the contract was signed on December 2 terminating thestrike.This custom of the industry of course coincides with well-established,law.Employees who engage in an economic strike remain employees,and unlessreplaced during the strike, are entitled to reinstatement in their former positions-when the strike is terminated.This principle is too well established to need.elaboration.However, the nature of the maritime industryhas some effect uponits application.Under this doctrine, a striking employee is entitled to return tohis same position with the same employer. If the positionhas ceased to exist,no obligation on the employer to reinstate the employee could be found.Certainships operated by Alaska at the time of the strike were never operated by Alaskathereafter.As a result the positions held with Alaska on those shipsceased toexist.Although the complaint alleged that the 53 employees discharged wereemployed by Respondent Companies, with the exception of Howard the proofoffered concerned only their employment by Alaska.Normally, of course, it is necessary for striking employees to make applicationfor reinstatement.Again, because of the nature of the industry, the terminationof the strike did not mean the immediate return to work of theemployees,as would be the case in a plant or a factory.As the shipswere recommissionedby the various companies, employees who were last employedon them wereentitled to return.This meant that certain jobs held before the strike mightnot open up for a considerable time, until that ship'sailed.For this-reason,there was no immediatemassreturn of all employeesas would normally bethe case upon the termination of a strike. The GeneralCounsel contendedthat Respondent Companies, by entering into a contract effectively prohibiting.the employment of persons not members of MCS, had in effect refused toreinstate all employees entitled toreturn whowerenot membersof MCS, andby thus effectively preventing their reinstatement, had discharged them.Whether this be construedas a refusalto reinstateor a discharge makes nopractical difference.The General Counsel contended that noapplications werenecessary because they were futile.By enteringinto acontract which ineffect prohibited the return of employees who did. not belong to MCS, Respond-ent Companies had made it impossible for them to return, and they were notIsN. L. R.B. V. Waterman Steamship Corporation,309 U.S. 206. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION643required to make the futile and useless gesture of applying for reinstatementunder the circumstances.Another way of stating it is that as a result ofRespondent Companies' unfair labor practice of executing and enforcing thecontract, employees were barred from reinstatement to their positions, andbecause of such unfair labor practice, the necessity of applying for reinstatementwas eliminated. I believe this contention has merit.Although several ofthe employees entitled to reinstatement did apply (and were refused), themajority made no application to Alaska for reinstatement. It was of coursecommon knowledge that Alaska and MCS were parties to an agreement whicheffectively prevented the employment of anyone not a member of MCS. Underthese circumstances, an application for reinstatement was a futile gesture.In addition, those employees who did apply were refused reinstatement, thusconfirming to all of the employees a condition which was already well knownto them.When the contract containing the illegal preference was executed,Alaska was aware of the fact that a group of its employees had left MCS, asevidenced by SUP's request for bargaining, SUP's petition for certification,and Alaska's oral agreement with MCS, entered into at the time of the writtencontract, which will be discussed subsequently. In the face of this knowledge,Alaska entered into a contract requiring MCS membership, and made no effortto reinstate or recall other employees entitled to return, and in fact refused toreinstate some who made personal application.The Board has had occasionto consider circumstances similar to this, and has found in. such cases that noapplication need be made. In theJacob'Hunlcelecase," the employer enteredinto an illegal closed-shop contract with a union while his employees were onstrike.The employees were not members of that union. No application forreinstatement was ever made. The Board found that the execution of thecontract was tantamount to a discharge, and that because of it, no applicationwas necessary.The Board said : "The erection of this illegal barrier againstreemployment of these employees relieved them of the necessity of makingformal application for work.To hold otherwise would be to place a penaltyupon the striking employees for not doing what they knew would have beenuseless."In theNevada Consolidated Copper Corporationcase,' the em-ployer shut down its mines for an extended period of time.When they werereopened, the employer determined not to reemploy any employees who weremembers of the union. This policy was well known to all former employees,and as a result several did not make applications for employment.Nevertheless,discrimination was found, because the failure to apply was caused by theemployer's unfair labor practice in refusing to hire union members, whichmade such application futile and unnecessary.For the reasons stated, I find that Alaska, by the execution and enforcementof the contract requiring illegal preference of hiring for MCS members, dis-criminatorily refused to reinstate certain employees entitled to reinstatement,and that MCS caused such discrimination.Before considering the specific individuals alleged to have been discrimi-natorily refused reinstatement, I turn now to a consideration of the variousdefenses raised by Alaska and MCS. One of these was the failure of some toapply for reinstatement, which has been considered.Another defense raisedwas that Alaska entered into an oral agreement with MCS, just before the execu-tion of the written contract but after agreement as to its terms had been reached,providing that all employees of Alaska would be returned to the ships which14 7 NLRB 1276.?a26 NLRB1182, 127 F.2d 587(C. A. 10), 316 U.S. 105. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were on when the strike began, irrespective of their union membership andthe requirements of the written contract.That such an oral agreement wasmade is undisputed in the record.Officials of both Alaska and MCS testified-without contradiction to such effect.However, the evidence is equally undis-puted that it was never carried out, and that no employees were reinstated whohad left MCS and joined PMSU. An agreement not to discriminate is no defenseto proof of discrimination.The record establishes that Alaska refused to rein-state, and did not reinstate, any employees who had left MCS. It also establishesthatMCS expelled such employees, blacklisted them with other unions, andrepeatedly refused to permit them to use its hiring hall or be dispatched. foremployment.Some of the employees who were entitled to reinstatement were,threatened with assault and even death, some were assaulted, some were toldthey would never ship again, and some were told to stay away from MCS fortheir own good, all by officials and members of MCS. In the face of these facts,the oral agreement to permit the reinstatement of employees regardless of unionmembership is obviously no defense.Only one instance of an alleged attemptto live up to this agreement appears in the record. After having refused toreinstate certain employees who had applied, on May 13, 1949, over 5 monthsafter the strike had ended and many ships had sailed, Alaska wrote a letterto MCS requesting that six certain employees be redispatched to the S. S.Aleutian,which was sailing for the first time after the strike.Although Alaska wasaware of the fact that some of its employees had left MCS and joined anotherunion, which obviously was the reason for the oral agreement, Alaska had madeno attempt to have the agreement carried out, and in fact had refused to reinstatesome employees who had made personal application.During this same periodMCS was engaging in the above-described conduct with respect to the employeescovered by the oral agreement.The letter of May 13 was undoubtedly occasionedby Rotan's application of May 7 for jobs on theAleutian.The applicants sub-mitted by Rotan included the six Aleutian employees entitled to reinstatementmentioned in Alaska's letter to MCS.Although both Alaska and MCS knewwhere to contact these employees, no attempt was made to do so, and on May 14,Alaska hiredan entirecrew from MCS. Although in frequent contact with eachother, no reference was made by either Alaska or MCS to the employees requestedby Alaska. Jones, Alaska's port steward, told Zumdieck, Alaska's superintend-ent, thatnoneof the six had come to work and that MCS was unable to get aholdof them.Although Rotan had been at Alaska just 2 days before applying forthese men, Alaska made no effort to contact them or to advise MCS of theiravailability.Alaska made no mention of the oral agreement to Rotan. OnMay 25, 11 days after the crew was hired, MCS replied to the letter of May 13,saying that it had made every effort to locate the six men, had been unable to doso, and they were no longer working in the industry.MCS made sucha state-ment in spite of the fact that it had received a request on April 16 to permitthese same men and others to register and ship from the MCS hall. The onlyeffort to locate the men revealed in the recordwas an alleged announcement overthe loudspeaker in the MCS hall.Under the circumstances,thiswas probably thelast place one could have expected to find these men.Harris testified that themen requestedby Alaska had been blacklisted by MCS as renegades,were finksand scabs, and that he thought so then and did also when he received the request.The record reveals, and I find, that no good-faith attempt was ever made tocarry out the oral agreement.For the reasons stated, it constitutesno defenseto the discrimination caused by MCS and effectuated by Alaska.Another defense advanced by Alaska and MCS, which applied not only to therefusal to reinstate but also to the series of, applications for employment which PACIFIC AMERICAN SHIPOWNERS ASSOCIATION645will be considered subsequently, was that the employees should have applied toMCS' hiring hall, and their failure to do so relieved Alaska and MCS of anyresponsibility.This contention is without merit.As the record shows, numer-ous individuals did attempt to use the hiring hall and determine their statuswith MCS, and were all rejected with varying degrees of emphasis.The threatsand violence accordedsomehad its natural effect upon the others.In additionRotan wrote MOS, requesting permission for 92 of the applicants to pay theirdues, register for shipping at the hiring hall, and seek employement.MCS equiv-ocally but nonetheless certainly rejected this request in its reply.Even if noneof the employees and applicants had attempted to use the MCS hall, the veryterms of the contract made an application to the hall a useless gesture.18BecauseonlyMCS members would be shipped, an attempt to use the hall by members ofa rival union was not only useless, but as the record shows, fraught withdanger.Subsequently those who did apply to MCS took the precautoin of doing so bytelephone, and were advised in no uncertain terms that they were out.As far asthe employees entitled to reinstatement were concerned, the record reveals thatnone of them were aware of the oral agreement which was supposed to permittheir return.As a matter of fact, this agreement was unknown to anyone exceptthe parties to it, and even the membership of MCS was not aware of itsexistence.In any event, the record establishes that the oral agreement had no effect upon thetreatment accorded any of the employees who applied to MCS.In support of this contention, another oralarrangementwas advanced.According to their testimony, in January, Tangen, secretary-treasurer of MCS,advised Harris that from then on the shipping rules were out, and any applicantfor employment should be registered and dispatched, irrespective of unionmembership or rival union activity.Again neither the membership of MCS northe applicants for employment from PMSU were aware of suchinstructions.Harris told Ward and Nichols, MCS patrolmen, but no one else. This arrange-ment was of course directly contrary -to the contract and MCS' shipping rules.While under the circumstances I consider it somewhat incredible, it isunneces-saryto pass upon the existence of such an arrangement.For the samereasonsdiscusse din connection with the oral agreement with Alaska, it is immaterial.The record reveals that even if suchan arrangementdid exist, it was not honored.Numerousapplicants were denied the use of the hall and emphatically told tostay away after the allegedarrangement.As in the case of the oral agreement,an arrangementto permit nondiscriminatoryregistering and shipping is nodefenseto facts proving suchdiscrimination.After the allegedarrangement,Rotan applied to MCS for the 92 persons,and wasrejected.After the allegedarrangement,Harris sentthe blacklist to AFU.After the allegedarrangement,MCS adopted new shippingrules continuing its requirementof membership forregistration.The record establishes beyond dispute that if suchan arrangementexisted it was not followed.To argue that the applicants should haveused thehiring hall in the face of repeatedrejections,the terms of the contract, and theshipping rules because of an unknown arrangementwhich was not followedCarriesno conviction.Anotherdefense advancedto boththe refusal to reinstate and the refusalsto employ was that alleged inconsistent or improperconduct bythe complainantsshould bar the finding of discrimination against Alaskaand MCS.This allegedmisconduct consisted of the applicants' participation in the strike, with anobjective of retaining the illegal preference of hiringprovisions,and participatingin allegedly similar hiring practices engaged inby SUP and PMSU. In16Daniel Hamm Drayage Company,Inc.,84 NLRB 458.998666-vol. 9 8-53--42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport of this position, Respondents relied upon theIndiana and MichiganElectricCompanycase,"wherein the Supreme Court held that the Boardshould reopen a case for the receipt of newly discovered evidence of violentmisconduct by the charging parties (dynamiting of the Company's property),in order to determine whether such conduct would have a bearing upon thecredibility of such witnesses and whether the purposes of the Act would beeffectuated in finding unfair labor practices alleged by persons guilty of suchconduct.However, as clearly pointed out by the Supreme Court in the subsequentDonnellycase,ie theIndiana and Michigan Electric Companycase does notstand for the proposition that the Board must receive evidence of allegedmisconduct by the charging party, and in effect try the charging partyrather than the respondent.As the Court there said : ". . ., the whole tend-ency is to leave rulings as to the illuminating relevance of testimony largelyto the discretion of the trial court that hears the evidence." In theDonnellycase the same contention as Respondents advance here was rejected by theCourt.In adition, the misconduct alleged herein is not of the serious natureof that in theIndianacase,which resulted in substantial prison sentences.As far as the participation in the strike is concerned, it has been found thatthe securing of an illegal preference of hiring clause was not one of itsobjectives.Since theDonnellycase the Board and the courts have frequentlyheld that misconduct or unfair labor practices by the charging party are nodefense to an unfair labor practice by the Respondent.' Violations of theAct by one party do not justify another in violating the Act. For the reasonsstated, I find no merit in this defense.A final contention urged by Respondents was that no finding of discriminatoryrefusal to reinstate or refusal to employ could be made with respect to any ofthe discriminatees who had not testified.Respondents urged that the GeneralCounsel had to prove the availability for employment of each person in orderto establish that he had been discriminatorily refused reinstatement or employ-ment. It is of course well established that where a group of persons is dis-criminated against for the same reason, all need not testify in order to establishdiscrimination against all.20The testimony of all individuals under such cir-cumstances would be merely cumulative.Respondents contend that this generalrule is inapplicable here, because the General Counsel must establish theavailability for employment of each person in order to sustain a finding ofdiscriminatory refusal to reinstate or employ such person. I cannot agreewith this contention of Respondents. It has been found that Alaska refusedand failed to reinstate any of its employees not members of MCS after thestrike.Evidence was offered that several group applications for employment.n ere made to Alaska and that Alaska discriminatorily refused and failed toemploy any of the persons applying. Evidence was also offered that each ofthe persons on the applications authorized the application.Assuming thesefacts to be true, Respondents argue that the General Counsel must establishthe availability for employment of each person.The fallacy in this argu-ment lies in the failure to distinguish between the essential elements of aprima faciecase and an affirmative defense. Respondents argue that someof the persons who did not testify might not have been available for employment,27N.L.R. B. v. Indiana and Michigan Electric Company,318 U. S. 9.18N L R. B. v. Donnelly Garment Company,330 U. S. 219.19N. L. R. B. v. Fulton Bag & Cotton Mills,180 F. 2d 68 (C. A. 10, 1950) ;Sunset Lined Twine Company,79NLRB 1487;Seamprufe, Incorporated,82 NLRB 892;CoryCorporation,84 NLRB 972.2" Calmar Steamship Corporation,18 NLRB 1. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION647and thus werenot discriminatedagainst.If true, this would be an affirmativedefense,contrary to the presumptionestablishedby the application, whichRespondentswould have to prove in order to avoid responsibility for thediscrimination.It has been found that Respondents discriminatorily causedand effectuatedthe refusal to reinstate employees entitled to reinstatement.This was discrimination against the entire group.Having established this,the burdenof proving that discrimination should not be found as to certainpersonsbecause of their unavailability for reinstatement would be upon Respond-ents, as an affirmative defense or plea in abatement.The same reasoning appliesto the applications for employment.Assuming that the applications were made,and Respondents discriminated, the burden of proving that the discriminationdid not apply to certainpersonsbecause they were unavailable for employmentwould be upon Respondents. In establishing that the applications were dulyauthorized and made, and that the refusal to employ was discriminatory,the General Counsel would have made outa prima faciecase.On this stateof the record a presumption would exist that the applicants were bona fideand available for employment.No evidence was offered that they were not, andsubstantial evidence was offered by those who testified that they were.Havingmade outsuch aprima faciecase, the burden would shift to Respondentsto show that in fact certain applicants were not available for employment,if such werethe case.Assuming that the record establishes on the wholethat a bona fide application for employment of a group was made and dis-criminatorily refused, and that a substantial number of the applicants wereavailable foremployment, the burden of disentangling the consequences flowingfrom their unfair labor practicesrestsupon Respondents.That unavailabilityfor employment is a matter of defense rather thanan essentialpart of aprima faciecase is plainly set forth by the Board inLecvington Telephone Com-pany,39 NLRB 1153. In that case it was alleged that the respondent haddiscriminatorily refused to reinstate certain former employees.The respondenturged that they were unavailable for employment, but failed to establish thiscontention.No proof concerning availability other than the application forreinstatementwas offered by the General Counsel. The Board found that theemployees had been discriminated against.The casemakesit clear that theburden of establishing unavailability for employment is upon the respondent.By proving an application for employment and a discriminatory refusal tohire, the General Counsel makes out aprima faciecase.He isnot requiredto anticipate and refute possible defenses which Respondent may raise, such asunavailability for employment.For these reasons, I find Respondent's contentionwithout merit.Having considered the various defenses raised by Respondents, I return to a'consideration of the specific employees alleged to have been discriminatorily'refused reinstatement.They include the 53 persons listed in Appendix A, and-certain former employees of Northland.For various reasons, I find that someof the 53 were not discriminatorily refused reinstatement. Some were not'employees of Alaska at the time of the strike, some were supervisors not entitledto the protection of the Act, and some held positions on ships which were notoperated after the strike.With respect to the former employees of Northland,the General Counsel contended that those employees who were employed at thetime of the strike by Northland on ships which were operated after the strike by'Alaska became by virtue of such operation employees of Alaska entitled to rein-statement to their positions, and were thus discriminatorily refused reinstate-ment by the execution and enforcement of the contract in the same manner asthe others.This contention must be analyzed in the light of the established 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinciple that striking employees are entitled to reinstatement in their positionsby their employer.The General Counsel contended that Alaska became theemployer of Northland's employees, because it operated certain ships after thestrikewhich were operated before the strike by Northland, and because theprinciple owners of Northland were also officers and controlling stockholdersof Alaska.The record shows that Northland is a partnership composed of 3partners, all of whom are also officers of Alaska, and 2 of whom own the con-trolling stock of Alaska. It also shows that Alaska operated several shipsafter the strike which were operated by Northland before the strike.The recordalso shows that Northland continued in existence after the strike, and thatAlaska was in no sense a successor in interest.Upon these facts, the GeneralCounsel contends that Alaska became the employer of Northland's employeeson these ships, and thus was obligated to recall and reinstate these employeesin the same manner as its own employees.I cannot agree with the General Counsel's contention.As of September 2,1948, the start of the strike, these employees were employees of Northland.Northland continued in existence after the strike.The mere fact that the con-trolling ownership of two separate entities is thesamedoes not establish oneas the successor to the other, which would seem essential to sustain the conten-tion.The evidence clearly showed that Alaska in no sense succeeded to anyrights, duties, liabilities, or responsibilities of Northland, which has continuedin existence.To charge a different company with the liabilities of anotherwould require considerably greater proof than \vas offered here.Three ves-selswhich bad been operated by Northland, theAlaska,theLucidor,and thePalisana,were operated by Alaska after the strike. Both theLucidorandPalisanawere owned by the United States, and chartered by Northland.Afterthe strike began, they were returned to the United States.Alaska charteredthem from the United States after the strike ended. The S. S.Alaskawasowned by Alaska and bare boat chartered to Northland in 1947. During thestrike it was redelivered to Alaska and operated by it after the strike.Theresponsibility of reinstating striking employees to their positions after a strikerestsupon their employer. Upon the above facts, which constituted all theevidence offered, I cannot find that Alaska succeeded to such responsibility.It is common knowledge that in the maritime industry ships continually are oper-ated under charter by others than the owner. It seems self-evident that theemployees of one operator do not become the employees of another, merely-because a ship is redelivered to its owner and subsequently chartered by anotheroperator, or operated by the owner.This reduces the General Counsel's con-tention (which was not urged in his brief), to the fact of common ownership.The fact that two separate entities are commonly owned does not establishthat the employees of one are the employees of the other.A far greater showingthan wasmade would have to be made in order to justify such a conclusion,I am convinced, and so find, that Alaska did not become the employerof formerNorthland employees on ships operated by Northland at the time of the strike,by virtue of the operation of such ships after the strike.With respect to the 53 persons listed in Appendix A, the record reveals and I`find that 28 of them were employed by Alaska at the time of the strike whowere entitled to reinstatement after the strike.One of them, William LewisAllen, had been employed by Alaska as a chief butcher on the S. S.Aleutian.He was entitled to reinstatement when theAleutiansailed.However, he testi-fied that he had secured another job, and would not have accepted his positionon theAleutianwhen it sailed even if offered it.Accordingly, no finding ofdiscriminatory refusal to reinstate will be made with respect to Allen.The re- PACIFIC AMERICAN SHIPOWNERS ASSOCIATION649uiaining 27 employees entitled to reinstatement are listed in Appendix B. Ibud that by the execution and observance of the contract, MCS caused andAlaska effectuated the discriminatory refusal to reinstate the employees listedin Appendix B, in violation of Section 8 (b) (2) and 8 (a) (3) respectively.By discriminatorily refusing to reinstate these employees, Alaska interferedwith, restrained, and coerced them in the exercise of rights guaranteed bySection 7, in violation of Section 8 (a) (1).As previously found the executionand observance of the contract by MCS was not a violation of Section8 (b) (1) .(A).However, it is well settled that causing discrimination againstspecific individuals is violative of Section 8 (b) (1) (A) 21Accordingly, I findthat by causing Alaska to discriminatorily refuse to reinstate these employees,MCS restrained and coerced them in the exercise of the rights guaranteed bySection 7, in violation of Section 8 (b) (1) (A).I find no discriminatory refusal to reinstate the remaining 25 individualslisted in Appendix A for the following reasons : (1) Five of them, Baker, Krause,Lande, Martin, and Thuesen, were chief stewards on Alaska ships at the timeof the strike.The record establishes that chief stewards are in charge of thestewards department on a ship, and have the power to suspend, discharge, pro-mote, assign, and discipline the employees, as well as responsibly, direct themin their work.As such, they are supervisors within the meaning of the Act,as the Board has frequently found, and are not entitled to the protection of theAct; (2) four of them, Bickford, Blanes, Jenkins, and Makemson, were employedby Alaska at the time of the strike on ships which were not operated by Alaskaafter the strike.Because their positions ceased to exist, no finding of discrim-inatory refusal to reinstate them is made. (Baker and Lande, found above to besupervisors, also are included in this category) ; (3) the evidence reveals, andI find, that the remaining 16 were not employed by Alaska at the time of thestrike, and thus were not employees entitled to reinstatement.They are listedin Appendix C. (Thuesen, who was found above to be a supervisor, also wasnot employed by Alaska at the time of the strike). The record reveals thatThomas J. Howard was employed by American Mail on the S. S.Island Mailat the time of the strike, and thus was entitled to reinstatement.Althoughit has been found that because of the discriminatory provisions of the contractan application for reinstatement was both futile and unnecessary, Howard didmake personal application to American Mail's port steward for reinstatement tohis former position, and because of the contract was refused and referred toMOS by American Mail.Howard was not reinstated. I find that by the execu-tion and observance of the contract, MCS caused American Mail discriminatorilyto refuse to reinstate Howard, thereby restraining and coercing him in theexercise of rights guaranteed in Section 7, in violation of Section 8 (b) (1) (A)and (2), and American Mail discriminatorily refused to reinstate Howard, therebyinterfering with, restraining, and coercing him in the exercise of rights guaran-teed in Section 7, in violation of Section 8 (a) (1) and (3).Although the complaint alleged that Alaska, American Mail and P & T dis-criminatorily discharged the 53 employees named in Appendix A, and that MCScaused such discrimination, there was no proof ordered or contention made thatany of the 53 were employees of American Mail or P & T entitled to reinstatement.Accordingly, I find that American Mail and P & T did not discriminatorily dis-charge or refuse to reinstate any of the employees named in Appendix A, andthat MCS did not cause them to do so.n Clara-Val Packing Company,87 NLRB 703;Air Products, Incoi porated,91 NLRB 1381.asWilson Transit Company, 75NLRB 181;Kinsman Transit Company,75 NLRB 150;Cities Service Oil Company,80 NLRB 1512;Nicholson Transit Company,85 NLRB 955. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDb.The refusals to hire(1) The individual applicationsThe complaint, alleged that 11 persons individually applied to Alaska foremployment on various dates after the strike, that because of the contract Alaskadiscriminatorily refused to employ them, and that MCS caused Alaska so to dis-criminate.The allegations concerning Franklin Barksdale were dismissed atthe hearing upon the General Counsel's motion.The remaining 10 are Baker,Birdsall, Campbell, Charlesworth, Jewell, McMonagle, Don Rotan, Leslie Smith,Starnes, and Thuesen.Although Baker, Birdsall, Charlesworth, and Don Rotanall testified, no evidence was offered that any of them individually applied foremployment.Accordingly, I find no violation with respect to them.The com-plaint alleged that Campbell applied for a position on May 2, 1949.The recordreveals that he did.However, it is unnecessary to pass upon this allegation.Campbell applied for reinstatement to his former position, not for new employ-ment.I have already found that Campbell was discriminatorily refused rein-statement to his position after the strike, as one of the 28 employees entitledto reinstatement.Accordingly, I find no separate violation under this allegationas to Campbell.The complaint alleged that Jewell applied to Alaska for a position on orabout March 24, 1949. The record reveals that he did contact Alaska aboutthat time.Jewell said that he asked for employment, and that Jones told himhe was acceptable for employment but because of the contract he would have togo toMOS.MCS had previously expelled Jewell for alleged rival union activity,had taken away his membership book, and Ward had t6ld him that he wouldnever go tosea again.Jewell testified on cross-examination that he told Joneshe had been expelled from MOS. Jones admitted receiving the call, but con-tended that Jewell only asked if he were acceptable for employment. Jonesdid not deny, but said he could not recall, that he had told Jewell he would haveto ship out through MCS. The preponderance of credible evidence convincesme, and I find,that Jewell did apply to Alaska for employment, and was refusedand referred to MCS because of the contract. Alaska contended that even ifthis were true it was not discriminatory, because use of the hiring hall was thenormal,customary manner of obtaining employment, and Jewell should haveapplied to MCS.This contention has previously been considered and rejected.For the reasons heretofore stated, an application to MCS was both futile anddangerous.Because of the contract requiring preference for MCS members,Alaska must have known that an application to MCS by one both an expelledmember of MCS and a member of a rival union was useless. By refusing toemploy a qualified applicant, and referring him to MCS, Alaska clearly wasenforcing the illegal preference provisions of the contract.The complaint alleged that McMonagle applied to Alaska for a position onor about October 30, 1948, and May 31, 1949.No evidence concerning October30 was offered and accordingly no finding is made. The evidence is undisputedthatMcMonagle did apply for a position about May 31. He spoke to Jonesand Hubbard, then port steward of Alaska.He asked for employment, andwas told that he would have to apply to MCS. This was not denied. Priorto this application McMonagle had not only been blacklisted by MCS, but whenbe visited MCS to ascertain why, had been assaulted to an extent requiringhospitalization.McMonagle of course did not go to MCS again. Alaska againcontended that he should have applied to MCS, which contention has beenfound to be without merit.Alaska also contended that McMonagle applied onlyfor a specific position which was not then vacant, and accordingly was not re- PACIFIC AMERICAN SHIPOWNERS ASSOCIATION651fused employment.The record does not convince me of this.McMonagle testi-fied that he asked for employment and also that he asked,"how about my oldjob back on theSquare Sinnetf"McMonagle had formerly held a job withAlaska on theSquare Sonnet,but not at the time of the strike.Alaska wouldconfine the meaning of this testimony to a request for that specific position andno other.I cannot agree.The preponderance of evidence convinces me thatMeMonagle asked for employment, and suggested his former position. Sucha suggestion would seem entirely natural.Nothing in the record indicates thathe limited his request to that position-in fact the contrary is established byhis evidence. ,Alaska also contended that McMonagle'sapplication for em-ployment was not bona fide because he testified that he would not accept aposition alone on a ship employing all other steward personnel from MCSbecause of fear of his life.This same contention was advanced with respectto the group applications hereinafter considered, and will be dealt with then.I find no merit in this defense, for reasonswhich Ishall discuss later.I amconvinced and find that McMonagle applied to Alaska for employment, andwas rejected and referred to MCS because of the contract.The complaint alleged that Leslie Smith applied to Alaska for employmentabout December 13, 1948. Smith had been employed on the S. S.AlaskabyNorthland before the strike, and Alaska was about to hire a crew and startoperating the ship.It is undisputed that Smith called Jones on December 13and asked him about getting his job back on the S. S.Alaskaand whether hewas acceptable for employment, to which Jones replied that Alaska had a con-tract with MCS, and Smith would be accepted if he came through the regularshipping channels.Smith,who was one of the leaders of the PMSU movement,had been active in securing SUP pledge cards, and had stood no picket dutyduring the strike, then called MCS and asked for his job on the S. S.Alaska.Ward asked him if he was kidding, and then in a very loud voice told Smiththat if he had guts enough to walk into the MCS hall, he could have his job.Ward then asked Smith where the hell he had been the past 3 months (theperiod of the strike), and when Smith replied on vacation, Ward told him thathe had better take a God damn long one. It will be recalled that during thisperiod MCS had expelled and blacklisted a number of members found guilty ofrival union activity.Smith, as a leader of such activity, must have been knowntoMCS.Ward's immediate answer, "Are you kidding?" reveals his knowledgeof Smith's activities.This evidence is additional proof of the futility of non-members applying to MCS.Unlike McMonagle,in this instance no contentioncould be made that the job was not vacant, because Alaska did not hire a crewfor the S. S.Alaskauntil the next day.Alaska contended that Smith was notapplying 'for a position but merely seeking to ascertain his acceptability foremployment.The undisputed evidence convinces me to the contrary,and I findthat Smith applied to Alaska for employment, and was refused and referred toMCS because of the contract.The complaint alleged that Starnes applied to Alaska for employment aboutDecember 7, 1948. Starnes testified that he talked to Jones on December 7and asked him for his old job as printer-waiter on the S. S.Bara'noff,which wasdue to sail in a few days. Jones told him he could not return to work withouta slip from MCS. Starnes called MCS and Ward asked him where he had beenand then told him to take a long vacation and hung up.Starnes was employedby Alaska on theBarano ffat the time of the strike, so was an employee entitledto reinstatement.For reasons not disclosed,he was not included in this categoryby the General Counsel, and accordingly his name does not appear among thosealleged to be entitled to reinstatement. Jones denied that he ever talked to 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDStarnes in December, or that Starnes ever asked him for employment. Thepreponderance of credible evidence persuades me, and I find, that Starnes didapply for his old job on December 7.His treatment by both Alaska and MCSis illustrative of the effect given to the oral agreement.This was only the dayafter the strike ended, and yet Alaska contended that even if he had applied,no discrimination could be found because his job had been filled the day before.If true, it would establish that Alaska did not give the employees entitled toreinstatement even 1 day to apply for their positions which Alaska and MCShad agreed they should have. I can perceive no merit in this defense. Oneday after the strike an employeeasksfor a position which Alaska concedes heis entitled to under the oral agreement.Yet he is refused and referred to MCS,where he receives the same treatment accorded all other former members. Ifind that Starnes applied to Alaska for employment and was refused and re-ferred to MCS because of the contract.The complaint alleged that Thuesen applied to Alaska for employment aboutJanuary 15, 1949.Thuesen testified that on January 5 he talked to Jones andasked for a job going to sea.Jones told him that that was impossible becauseall applicants had to go through the MCS hall under the contract.Previouslythe same day Thuesen had called MCS and asked to go to sea, and Ward hadlaughed at him and told him that he was out of MCS. Thuesen had beenexpelled by MCS during the strike. Jones admitted talking to Thuesen butdenied that he asked for a job. Jones said that Thuesen was only asking ifhe were acceptable for employment upon the advice of a Board field examiner.Thuesen denied this. I find that Thuesen did ask for employment, and wasrefused because of the contract.As has been found, Thuesen was last employed by Alaska as a chief steward,a supervisor.However, he applied for any position for which he wasqualified,as he so testified.He was not an employee of Alaska at the time of the strike.It is undisputed that he had ratings for practically all of the positions in thestewards department, which is true of any chief steward. Because of thenature of the industry, employees sail in different ratings frequently.A manmay sail on one voyage as a chief steward, and then be dispatched and sailon anothership as a messman,second steward, waiter or any other of the manyclassifications held below rank of chief steward, none of which are supervisors.This is due to the rotary hiring system previously explained.As an applicantfor any position, Thuesen was in the same category as any otherapplicant.The fact that he had once been a supervisor does not deprive him of the protection.of the Act in futurerelationships 23Summarizing, I find that Alaska discriminatorily refused to employ Jewell,McMonagle,Leslie Smith, Starnes, and Thuesen because of the provisions ofthe contract, and that MCS caused such discrimination, in violationof Section8 (a) (3) and 8 (b) (2) respectively. By such discrimination, Alaska inter-fered with, restrained, and coerced these employees in violation of Section 8 (a)(1).By causing such discrimination, MCS restrainedand coerced them inviolation of Section 8 (b) (1) (A).(2)The alleged application of January 11, 1949The complaint alleged that about January 5, 1949, PMSU presented a list of54 persons to Alaska with a request for a written statement regarding theiracceptability for employment,and that about January 11 PMSU contacted Alaskafor its reply and was advised orally that all were acceptable, but before taking23John Hancock Mutual Life Insurance Company,92 NLRB 122. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION653any actionAlaska wished to consult its attorneys,because ofthe hiring pro-visions ofthe contract.Although this allegationwas neveramended at thehearing, theGeneralCounsel urgeda findingof discriminatory refusal to em-ploy the54 persons.The evidence in the record revealed that the facts weresubstantially as allegedin the complaint.The list was delivered to. Joneson January5 by Charlesworth and Don Rotan,Don'sbrother.Both Charles-worthand Jones saidthat the request was for a written statement as toacceptability for employment.Dan Rotan did not testify about this incident.Jones told themthat he would take it up withZumdieck.On January 11,-Don Rotan, Smith, and Baker -contacted Jones and- Zumdieck for the -reply.Both Jonesand Zumdiecktold them that themen wereacceptable, but beforeAlaska would give a written statement to that effect, it wished to consult itsattorneys.Itwasundisputed in the record that PMSU wanted to establishthe acceptability of the individuals for employment because ofa pending unfairlabor practice charge against MCS.Somediscussion took placeabout thecontract with MCS and its hiring provisions.All of thewitnessesagreed sub-stantially on the above facts.The only variancecame inthe testimony of DonRotan.While corroborating the above facts, Rotan also testified that he askedZumdieck to hire the men, and that Zumdieck refused to do so because of thecontract.This was denied by Zumdieck and Jones. Smith and Baker, PMSUmembers who were also present, did not corroborate this testimony.Rotanadmitted that the purpose of the call was to find out if themen wereacceptable,and to get a written statement to that effect because of the pending chargeagainstMCS. In addition, Rotan testified that the list of January 5 includednames ; secured from, pledge cards, as well as persons who had authorized himto apply for employment. The preponderance of credible evidence convincesme, andI find,that no request for employment was made on either January5 or 11, and that the only requestmadedealt with the acceptability of thelisted persons for employment.Alaska stated the persons listed were acceptablefor employment, but upon advice of counsel refused to furnish such a statementin writing.Accordingly I find that Alaska did not discriminatorily refuse toemploy anyone on this occasion and that MCS caused no discrimination.(3) The application of March 31, 1949The.complaintalleged that-on March 31 Don.Rotan wrote Jones, enclosing alist of 92 personsand as their agent applying for employment with Alaska, eitherin theposition last held with Alaskaor as a messman, if not previously employedby Alaska.The complaint further alleged that Respondent Companies dis-criminatorily refused to employ any of the applicants because of the contract,and that MCS caused such discrimination. The 92 applicantsare listed inAppendix D. The proof concerning this application was limited to Alaska, towhom it was made, and accordingly no violation is found by any other Respond-ent Company under this allegation.On April 11 Zumdieck acknowledged theapplication by a letter, but took no action thereon and stated the matter ofemployment was the subject of pending unfair labor practice charges, togetherwith SUP's petition for certification. In the application Rotan had pointed outthat the applicants were either unable or unwilling to use the facilities of MCSbecause of its discrimination against them.The above found facts wereundisputed.It has previously been found that all of these applicants authorized Rotan astheir agent to seek employment.Although this issue was strenuously litigated,all of the evidence received established that Rotan had been authorized to actas such agent. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDA number of Respondents' defenses have been considered. They were alsoadvanced as to this application. In addition, Respondents made several othercontentions.One of them was based on the wording of the application. Respond-ents contended that because this request for employment was for the positionlast held with Alaska, no refusal to employ could be found if that position onthe ship on which the applicant last worked was filled. I do not believe such alimited construction is warranted.The request was for a job, in the positionlast held, or in the position of messman, if the applicant had not worked forAlaska.The normal interpretation of this request would be that if a personlast worked as a waiter, he was applying for a position as a waiter.The probablereason for such a request was because Alaska would know from its recordsthat the person was qualified for such a position.To construe the applicationas limited to a position as a waiter on theAleutian,for example, and no othership,because that was the last position held, does not seem justified by the'wording of the application.Alaska operated a large number of ships, withsimilar positions on each.A general application for a position last held wouldseem to refer to the rating, or position, and not the specific ship.This conclu-sion isfortified by the accompanying request for the general position of messman,if no rating with Alaska was on record.No request for a specific ship accom-panied this.These applicants had been seeking work for some time. It wouldappear to be a most strained construction to hold that if they requested a jobin the position last held, they were limiting their request to a specific ship.Inasmuch as these positions or ratings are available on many if not most of theships, I find this contention to be without merit.As a result, it becomes im-material to determine whether the requested position was available or not on aspecifio vesselat or after the time of the application.Respondents also con-tended that the application was made on the basis that a group be employed, ornone, and for Alaska to have employed a group of these applicants would have-beenan unfair labor practice, because to do so would have been contributingsupport to one union, discriminating against members of another, and bargain-ing with one, when either a question of representation was pending. or anotherunion wasthe exclusive representative of Alaska's employees. In support ofthis contention, Respondents offered certain evidence that Rotan previously hadrequested Alaska to break out a vessel and employ the entire stewards crewfrom PMSU, in order to aid SUP in its petition for certification. -Respondentsfurther urged that, because most of the applicants testified that they would notaccept employment alone and that they would not accept employment unless itwas approved by their union, the request for employment was not bona fide,but anattempt to get Alaska to bargain with PMSU in derogation of the rights,of the established representative.These contentions, although ably presented,are not persuasive. It is of course elementary that it would not be an unfair-labor practice for Alaska to employ persons belonging to anotherunion.Infact, the converse is true. It is unnecessary to determine whether Alaska wouldhave violated the Act in acceding to a demand that it hire all or a specific group,of the applicants, to the exclusion of others, becauseno such a demand is evi-denced by the record.The application was for the employment of all or anypart of the applicants.Nothing in the record supports the-position that it wasa requestfor a specific group or none, to the exclusion of others.Concededly,Rotanwas interested in aiding the petition for certification, and had previouslysuggested that Alaska break out a ship and employ an entire crew from PMSU,and also that Alaska bargain with PMSU. This request was rejected. Thereis nothing upon which to infer that the application of March 31 was limited inthe same respect.Because Rotan was the organizer of PMSU, it does not follow PACIFIC AMERICAN SHIPOWNERS ASSOCIATION655that'when he applied as agent for the applicants, he was merely seeking to aidthe organization and was not bona fidely requesting employment for each ofthe individuals who had authorized him to do so.The language of the applica-tion is clear and unambiguous, and in no way indicates that a specific group ornone must be hired.The evidence convinces me, and I find, that the applicationwas unconditional, and was not on the basis that a specific group must be em-ployed, or none.In further support of this position, Respondents rely upon the testimony ofmost of the applicants that they would not accept offered employment unless itwas approved by PMSU, and that they would not accept employment alone on aship, if the rest of the stewards crew were members of MOS.Respondents urgethat this testimony proves that the application was not bona fide, but merely anattempt either to aid SUP's petition for certification or to get Alaska to recognizeand bargain with PMSU. Upon first consideration, such testimony might appearto support this contention.However, it must be considered in the light of thehistory of employment in the maritime industry, and the convictions ingrainedin the minds of maritime employees by custom, personal experience and suchhistory.The background history of employment practices in the industry wasestablished in the record by numerous exhibits.One of the major offenses, if not the worst, in the eyes of maritime employeesiswhat is referred to as "shipping off the dock," which in nontechnical languagemerely means accepting employment directly from an employer without beingdispatched or approved by a union.The history of the industry and the testi-mony of members of both PMSU and MSC clearly establishes this in the record.Prior to 1935, employment conditions in the maritime industry were to say theleast deplorable.Living conditions and wages on ships were substandard.Graft, bribery, corruption, and even immorality were attendant upon securingemployment.Employment was secured by appearing at the dock when a com-pany was hiring. This hiring was delegated to an individual. Because of'economic conditions, the number of applicants exceeded the number of jobs.Asa result, the person hiring was able to pick and choose, and obviously held greateconomic power over the applicants.This system led to favoritism, bribery,blacklisting, and many other evils.Seamen who were employed received lowpay and poor quarters, and were often in debt to pay the bribe necessary to-secure the job.While on the beach, they stayed in boarding houses and ran upbills:Exorbitant prices were charged, but the seamen were helpless and caughtin a vicious circle.The operator of the boarding house had arrangements-whereby he controlled the securing of employment.To get a job, seamen livedat his house. In order to repay their indebtedness, they assigned wages.Ob-viously their position went from bad to worse.They had to pay the exorbitantprices to get employment, and then had to accept employment on whatever terms.were offered, because of their indebtedness.The foregoing is only a brief por-tion of the history, but it serves to illustrate some of the reasons for existingconvictions among maritime employees.--In 1935 union hiring halls were established, and over the years conditionsfor the employees have substantially improved.Better wages, living quarters,and food, as well as freedom from the economic vise above described, resulted.Employment was handled on a rotary basis among union members, as has beendescribed.With this background, the reasons are apparent why unions andemployees do not wish to return to former conditions.Hiring off the dock isthe first step in such a direction, which explains why it is in such ill-repute among-employees of the industry.This is not to say that the present system is perfect.The transfer of control of hiring to the unions presents them with opportunities 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor discrimination,as evidenced by the facts of this case.Nevertheless the con-victionremainsin the minds of practically all maritime employees that hiringoff the dock is indefensible.Even if they are not so convinced, they are wellaware of the, treatment accorded by union.members to,anyone whodoes hireoff the dock.With this background the testimony of the applicants that they would notaccept offeredemployment unless approved by their union becomes clear.It doesnot, in my opinion, evidence a lack of good faith, or an attempt merely to aidthe bargaining position of PMSU._ Rather, it evidences that under no conditionswould they "hire off the dock."Accepting such employment without approvalof-their union would be violating principles of which they are convinced.Suchtestimony does not demonstrate, as Respondents contend, that their applicationswere not bona fide, and weremadefor the purpose of group employment only,to aid the positionof their union.Respondentswere well aware of this estab-lished conviction, and knew the answers they would receive.Under the cir-cumstances, I do not find any evidence of lack of good faith by refusing to acceptemployment off the dock.The other point of testimony, that the applicants would not accept employmentalone on a ship, if the rest of the crew weremembers ofMCS, is a facet of thesame principle. It is however augmented by a well-founded fear of injuryand even death. If the applicants accepted employment directly from the em-ployers without union approval, it would be hiring off the dock.However, ifthey accepted it with approval of their union, it would not be hiring off the dockas faras their union was concerned, but might be so considered by members of-a rival union.This is in effect attributable to so-called jurisdictionallines anddisputes.MCS has held the contracts for the stewards department of mostPacific Coast ships for many years.These contracts have required dispatchingby MCS and preference for its members. Because MCS has the contract, itconsiders any one who accepts employment without its approvalas shippingoff the dock, even though this might technically not be true, because of anotherunion'sapproval.Irrespective of the technicalities, the results are the same.Anyone who wonld accept employment in the stewards department on a shipunder contract to MCS, even though dispatched by anotherunion,would beconsidered by MCS in the same category as a person shipping off the dock, andso treated.The record reveals that a person who does sois indanger of injuryand even death.Under the circumstances, it is apparent why the-applicantswould not accept employment alone in a stewards department manned by MCS.To say that such testimony reveals that the applications were not made in goodfaith but for an ulterior motive is to ignore the facts. Substantially all of theapplicants testified they would accept a position if Alaska were to hire on a non-discriminatory basis, choosing its employees from among MCS, PMSU and allother applicants.The applicants, because of their years of service and seniority,were aware that if Alaska did not enforce the discriminatory provisions of thecontract and hired on a nondiscriminatory basis it was highly improbable thatonly one of them would be employed on a ship with the rest of the stewards de-partment being entirely from MCS.Additionally, if Alaska had not agreed todiscriminate in favor of MCS members and had employed upon an impartial basis,a substantial basis of MCS' reason for considering nonmember employees asinterlopers and scabs would have ceased to exist.This might well have hadthe, effect of- alleviating the danger which- existed` 'under the circumstances. Itappears that Respondents have attempted to rely upon a well-known state of mindand condition of the industry as a defense. I am convinced and find that the ap-plications were made in good faith, and the. refusals to ship off the dock or accept PACIFIC AMERICAN SHIPOWNERS ASSOCIATION657employment alone on a ship otherwise manned by MCS did not evidence anulterior motive in making the applications.Respondents also urged that because there were few if any positions availableon March 31,no discrimination could be found.The evidence reveals howeverthat in the normal turn-over whichocurred,sufficient positions became availablein the months following to have employed all of the applicants.Respondentswere aware of this fact,a normal and usual occurrence in the industry, whenthe application was made.Respondents contend however that the applicationwas not a continuing one, and must be limited to its date, or at most a few days.They insistthat anotherapplication must be made, at or about the time a specificjob becomes available.The Board has rejected this contention under almostidentical circumstances.In theDaniel Hamm Drayage Companycase,supra,the company refused to employ applicants because of an Riegel closed-shop con-tract,and contended in defense that no work was available.None was at thetime, but the company knew it would have work available in a short time. Theapplicants did not reapply. Inasmuch as the company continued its discrimi-natory referral and hiring arrangements,the Board found the applicants wouldhave received the same treatment upon reapplying,were not obliged to make sucha useless gesture, and had been discriminatorily refused employment.For thereasons expressed by the Board,I find no merit in this defense.Finally, Respondents contendedthatthose applicants on the March 31 listwho had last been employedby Alaskaas supervisors were not entitled to theprotection of theAct.Itwillbe recalledthatthey were applying for the posi-tions last held.As applicants for supervisory positions,Respondents contendthat they are not employees within the meaning of the Act, and thus are notentitled to its protection.The evidence reveals that Baker,Heard,Krause,Lande, Lattish,Martin,Schlossel,Siewick, Thuesen,and Whaleywere last em-ployed by Alaska as chief stewards.All exceptSchlossel and Thuesen were in-cluded in the March 31 application.Itwould seem that it might result inanomalous situationsto findan applicant for a supervisory position an employeeentitledto theprotection of theAct, anda supervisor not entitled to such pro-tection immediately after being employed.However, the Board has determinedsince the passage ofthe Actthat an applicant for a supervisory position is anemployee entitledto the protection of the Act.In theBriggsManufacturingCompanycase"the respondent contended that an applicant for a supervisoryposition was not an employee within the meaningof the Act.The Board, inrejecting this contention, said :Nor is our conclusion[thatQuatro was an employee within the meaningof the Act]altered bythe fact thatat the time of the violation of Section8 (4) Quatrowas an applicant for a supervisory position.He was a memberof the working class when he applied for a job.He did not acquire thestatus of a supervisory employee of the respondent until he was hiredafterthe discrimination which violated Section 8 (4) took place.The violationof Section 8 (4) tookplacebeforehe was hired.The Board made it plain that the amendmentsto the Actexcluding super-visors did not affect this conclusion,when it later said:The respondent further argues that the casemustbe dismissed because the1947amendments exclude supervisors from the definition of "employee" inSection 2 (3)'of the Act, and thatQuatro as a supervisor is not entitled to theprotectionand benefitsof the Act.Wehave already pointed out that we do24 75 NLRB 569. 658DECISIONSOF -NATIONAL LABOR RELATIONS BOARDnot believethat Quatroi8 tobe consideredtohave been a supervisor at thetime the violationof Section 8 (4)tookplace.(Emphasis supplied.)For the reasons stated, I find no merit in this defense.The preponderance of credible evidence convinces me, and I find, that Alaskadiscriminatorily refused to employ the applicants listed in Appendix D becauseof the provisions of the contract, and that MCS caused such discrimination, inviolation of Section 8 (a) (3) and 8 (b) (2) respectively. By such discrimina-tion, Alaska interfered with, restrained, and coerced these employees in violationof Section 8 (a) (1). By causing such discrimination, MCS restrained andcoerced these employees in violation of Section 8 (b) (1) (A).(4)The application of May 7, 1949The complaint alleged that on or about May 7 Rotan, having ascertained thatAlaska intended to begin operating the S. S.Aleutian,applied as their agentfor the employment of 78 persons, a complete stewards complement for theAleutian,that on or about May 12, Alaska discriminatorily refused to employany of the applicants because of the contract, and that MCS caused such,discrimintion.The evidence was substantially undisputed.On May 7 Rotansubmitted an application to Jones for all positions except chief steward in thestewards department ofthe Aleutian,listing therein 1 person for each position.The 78 applicants are listed in Appendix E. TheAleutianhad not previouslybeen operated after the strike and as a result needed an entire crew. Insteadof applying generally for positions as he did on March 31, Rotan applied bysubmitting the name of a specific person for each position.On May 12, Rotancontacted Jones about the application and was referred to Dobrin, Alaska'scounsel.Dobrin advised Rotan that Alaska would not employ the applicants.Rotan said that Dobrin advanced as reasons the contract with MCS and thepossibility of a strike by MCS if the applicants were hired.Dobrin deniedadvancing such reasons. In all other respects, the facts were undisputed.Noneof the applicants was hired. On May 13, Alaska ordered a crew from MCS, and onMay 14, hired the entire stewards complement from MCS. As has been found,6 of the 78 applicants were employees on theAleutianat the time of the strikeentitled to reinstatement.Alaska requested MCS to dispatch them, but nofurther action was takenbyeither Alaska or MCS and none of the applicantswas hired.Respondents advanced many of the same defenses heretofore discussed andfound to be without merit. Among them they reiterated the defense to theapplication of March 31, that this was not a bona fide application, but a demandto employ the entire group or none, which Respondents contend would itselfhave been an unfair labor practice. Exactly in what respect it would have beenan unfair labor practice is not clear.As has been stated, Respondents contendedthat it would have been recognition of or bargaining with one union while aquestion of -representation was pending or another union was the exclusiverepresentative, illegal support to one union, and discrimination against membersof MCS. It is not clear how such a conclusion is reached. I know of no decisionswhich hold that employing applicants amounts to recognition or bargaining withtheir union, because they happen to belong to one union.The record revealsno other applicants whatsoever for the positions.To have employed themmight have resulted in improving PMSU's position on the question of repre-sentation, but in the absence of any other applicants, I cannot see how thiscould be construed an illegal support. If others, particularly members of MCS,were applicants,then naturally preferring members of one union or another PACIFIC AMERICAN SHIPOWNERS ASSOCIATION659might constitute illegal support.For the same reason, I see nothing whichwould amount to discrimination against MCS. None of its members had applied.The only discrimination conceivable would have been in failing to prefer membersof MCS, the illegal requirement of the contract. Such, of course, would not bediscrimination under the Act.By contending that it would be discriminatoryagainst members of MCS to employ all of these applicants, Respondents werein fact expressing their intent to live up to the obligations of the contract re-quiring preference for such members, in the absence of any applications fromMCS members.However, for the same reasons discussed in connection with the applicationof March 31, I find no evidence to support the contention that this applicationwas on an all or nothing basis.Most of Respondents' reasons for so construing ithave been considered, such as the testimony of the individual applicants, Rotan'searlier request for recognition and aid therein, and Rotan being the organizer andleaderof PMSU. In addition, Respondents urged such construction becausethe application listed one specific individual for each specific job on theAleutian,in the nature of a crew list. Respondents contended this also proved the applica-tion was not bona fide, but a demand for employment of an entire stewards'crew or none.This contention is not sound.PMSU knew that Alaska was goingto employ an entire crew for theAleutian,having been so advised by Alaska.Practically all of its members had worked very little in the 6 months followingthe strike, and were anxious to secure employment.Naturally they applied forall of the Positions. Instead of applying for the group generally, as was doneon March 31, they attempted to submit a list of persons with ratings and qualifica-tions for each of the positions on theAleutian.On March 31, no specific jobswere known to them. By picking members who were known to Alaska to havethe requisite qualifications, PMSU was able to submit an application which metthat test, in any event.Respondents argue that because more names were notsubmitted than there were jobs, the application evidenced a demand for all ornone.Only 78 jobs were available, and PMSU submitted an application of 78persons qualified to fill the respective positions.Choosing these applicantsfrom among its members and requesting employment for them does not evidencea demand for all or none. Admittedly PMSU desired all of the jobs, and hoped toget them.This, however, does not support Respondents' contention.Thepreponderance of the testimony in the record also reveals the contrary.Anumber of the applicants testified that they applied for all of the jobs,hopingto get some, or as many as possible. On the other hand, one of them, Campbell,testified that he personnally wanted Alaska to hire a full crew from PMSU, thathe would have accepted a job if PMSU had the full crew, and that he wouldnot accept the job alone. It will be noted that he did not testify that he wouldnot have accepted a job if only part of the crew were employed from PMSU.The reasons existing for not accepting it alone have been considered.Only oneof them, Green, testified that he would not have accepted a position if offeredunless the entire stewards crew were hired from PMSU. There was no evidencethat this represented a condition of the application, or was other than hispersonal position.Even this testimony of Green and Campbell, which certainlydoes not preponderate, is not persuasive that the application was on an all ornone basis. In addition, they were not officers of PMSLT or participants in thesubmission of the application.Respondents' contention amounts to arguing thata requestfor all of the positions should be equated with a demand for all ornone.This is obviouslyunsound.The preponderance of credible evidence convinces me, and I find, that Alaskadiscriminatorily refused to employ the applicants listed in Appendix E because 660DECISIONSOF NATIONALLABOR RELATIONS BOARDof the provisions of the contract, and that MC'S caused such discrimination, inviolation of Section 8 (a) (3) and 8 (b) (2) respectively.By such discrimina-tion, Alaska interfered with, restrained, and coerced these employees in viola-tion of Section 8 (a) (1).By causing such discrimination, MCS restrained andcoerced these employees in violation of Section 8 (b) (1) (A).Although the complaint alleged that all of Respondent Companies discrimina-torily refused to employ the individual applicants and the applicants of January11,March 31, and May 7, no proof was offered of any applications to others thanAlaska.Accordingly, no such violation will be found.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in Section III, above, occurring inconnection with the operations of Respondent Companies described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and between the several States and foreigncountries, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYBecause it has been found that Respondents have engaged in certain unfairlabor practices, it will be recommended that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that by the execution and enforcement of the contract,Respondent Companies have engaged in unfair labor practices within the mean-ing of Section 8 (a) (1), (2), and (3), and MCS has engaged in unfair laborpractices within the meaning of Section 8 (b) (2). I shall therefore recommendthat Respondent Companies cease and desist from such conduct, and withdrawall recognition from MCS and cease giving effect to the contract,R6 or any modifi-cation, extension, supplement or renewal thereof, unless and until MCS has beencertified by the Board. 'I shall also recommend that MCS cease and desistfrom such conduct, and cease giving effect to the contract, or any modification,extension, supplement, or renewal thereof, unless and until it has been certifiedby the Board.It'has been found that American Mail discriminatorily refused to reinstateHoward, that Alaska discriminatorily refused to reinstate the 27 employeeslisted in Appendix B, and that Alaska discriminatorily refused to employ theindividual applicants Jewell, McMonagle, Leslie Smith, Starnes, and Thuesen,the 92 employees listed in Appendix D, and the"78 employees listed in AppendixE, all in violation of Sectionr8 (a) (1) -and (3) of the Act.As previously noted,Joseph Green, one of the applicants listed in both Appendices D and E, testifiedunequivocably that he would not have accepted a position if offered unless theentire crew were hired from PMSU. No other applicant so testified. Underthe circumstances, I do not consider Green is entitled to reinstatement and backpay, because his application was based upon a condition which Alaska was notrequired to meet.Martin and Siebert, employees listed in Appendix D, are nowdeceased.I shall therefore recommend that American Mail offer Howard, andthat Alaska offer each of the 27 employees listed in Appendix B, immediate and20Nothing herein shall be deemed to require Respondent Companies to vary or abandonany substantive provision of such contract, or to prejudice the assertion by employees of.any rights they may have acquired thereunder.21 JuliuaResnick, Inc.,supra;Pacific MaritimeAssociation,89 NLRB 894. PACIFIC AMERICAN SHIPOWNERS ASSOCIATION661full reinstatement to his former or substantially equivalent position" withoutprejudice to his seniority or other rights and privileges, and that Alaska im-mediately offer Jewell, MeMonagle, Leslie Smith, Starnes, Thuesen, and each ofthe employees listed in Appendices D and E, except Green, Martin, and Siebert,employment in the respective positions applied for or substantially equivalentpositions ".3Having further found that MCS caused American Mail and Alaska to so dis-criminate in regard to the above-named employees, I shall recommend that MCSnotify American Mail and Alaska, in writing, that it has no objection to theemployment of the above-named employees, respectively, and that it requestsAmerican. Mail to offer Howard and Alaska to offer each of the other above-named employees immediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority and other rights andprivileges, or immediate employment in the position applied for or a substantiallyequivalent position, as the case may be.I shall further recommend that MC'S and American Mail jointly and severallymake Howard, that MOS and Alaska jointly and severally make the above-namedemployees, and that MCS and Alaska jointly and severally make the per-sonal representatives of Martin and Siebert, whole for any loss of pay theymay have suffered by reason of the discrimination against them. In accordancewith Board policy," I shall recommend that the loss of pay be computed on thebasis of each separate calendar quarter or portion thereof during the periodfrom thefirst 80discriminatory denial of reinstatement or employment to the dateof offer of reinstatement or instatement, and in the case of Martin and Siebert,to the respective dates when they became physically unable to work." The cal-endar quarters shall begin with the first day of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal to that whicheach employee would normally have earned for each quarter, or portion thereof,his net earnings," if any, in other employment during that period.Earnings inone particular quarter shall have no- effect upon the back-pay liability for anyother quarter.Alaska and American Mail shall make available to the Board,upon request, payroll and other records to facilitate the checking of the amountof back pay due." Liability for further back pay shall terminate against MCS5 days after the date upon which MCS serves upon Alaska and American.Mailthe written notices referred to above.34For .the reasons expressed by the Board in theNewman I and Acme Mattresscases,86 I shall recommend that Alaska, American Mail, and MCS cease anddesist from infringing in any manner upon the rights guaranteed in Section 7of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:27The Chase National Bank of the City of New York, San Juan, PuertoRicoBranch,65 NLRB 827.23Idem.l3 F. W. Woolworth Company,90 NLRB 289'.80 A number of the employees are included in more than one of the separate refusals toreinstate or employ.31N. L.R. B. v. Revlon Product8 Corporation,144 F. 2d 88 (C. A.2) ; Interstate Engi-neering Corporation,83 NLRB 126;Salant & Salant, Incorporated,92 NLRB 417.32"Crossett Lumber Company, 8NLRB 440;Republic Steel Corporation v. N. L. R. B.,311 II S. 7.33F.W.Woolworth Company, supra34General American Aerocoach,90 NLRB 239.35IrM. Newman,85 NLRB 725 ;Acme Mattress Company, Inc.,91 NLRB 1010.998666-vol. 98-53-43 662DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAw1.Respondent Companies are engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.MCS,and PMSU are labor organizations within the meaning of Section 2(5) of the Act.3.By the execution and enforcement of the contract of December 2, 1948,Respondent Companies have engaged and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1), (2),and (3)of the Act.4.By the execution and enforcement of the contract,MCS has engaged andis engaged in unfair labor practice'swithin the meaning of Section 8 (b) (2)of the Act.5.By discriminating in regard to the hire and tenure of employment of theemployees listed above in "The Remedy" section,Alaska and American Mailhave engaged and are engaging in unfair labor practices within the meaningof Section 8 (a) (1) and(3) of the Act.6.By causing Alaska and American Mail to discriminate against said em-ployees in violation of Section 8 (a) (3) of the Act, MCS, has engaged and isengaging in unfair labor practices within the meaning of Section8 (b) (1) (A)and (2)of the Act.7.By restraining and coercing employees of Respondent Companies in theexercise of the rights guaranteed in Section 7 of the Act, MCS has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (b) (1)(A) of the Act.8.The aforesaid'unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.9.Respondent Companies have not engaged in the unfair labor practices, asalleged in the complaint, of discriminatorily refusing to reinstate Allen, Baker,Krause, Lande, Martin, Theusen, Bickford, Blanes, Jenkins, Makemson, former,employees of Northland, and the 16 employees listed in Appendix C ; of dis-criminatorily refusing to employ upon individual application Baker, Barksdale,Birdsall,Campbell,Charlesworth,and Don Rotan;and of discriminatorilyrefusing to employ the applicants of January 11, 1949; and MCS has not engaged,as alleged in the complaint,in the unfair labor practice of causing suchdiscrimination.10.P & T has not engaged in the unfair labor practice, as alleged in thecomplaint, of discriminatorily refusing to reinstate any employees, and MCShas not engaged in the unfair labor practice of causing such discrimination.11. PASA, PMA, American Mail, and P & T have not engaged in the unfairlabor practices, as alleged in the complaint, of discriminatorily refusing toemploy any employees, and MCS has not engaged in the unfair labor practiceof causing such discrimination.12.MCS has not engaged in the unfair labor practices,as alleged in the com-plaint, of attempting to cause]3espondentCompaniesto discriminate againstits employees by the 1948 strike and the distribution of a blacklist to otherunions.13.MCS has not engaged in the unfair labor practices,as alleged in the com-plaint,of restraining and coercing employees of Respondent Companies by theexecution and enforcement of the contract and by the maintenance of armedguards at its hiring hall.[Recommendations omitted from publication in this volume.]